AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

BY AND BETWEEN

LORAL SPACE & COMMUNICATIONS INC.

AND

MHR FUND MANAGEMENT LLC

DATED: October 17, 2006

1

TABLE OF CONTENTS

Page

     
ARTICLE 1
ARTICLE 2
Section 2.01.
Section 2.02.
Section 2.03.
ARTICLE 3
Section 3.01.
Section 3.02.
ARTICLE 4
Section 4.01.
Section 4.02.
Section 4.03.
ARTICLE 5
Section 5.01.
Section 5.02.
Section 5.03.
Section 5.04.
Section 5.05.
Section 5.06.
Section 5.07.
Section 5.08.
Section 5.09.
Section 5.10.
Section 5.11.
Section 5.12.
Section 5.13.
Section 5.14.
Section 5.15.
ARTICLE 6
Section 6.01.
Section 6.02.
Section 6.03.
Section 6.04.
Section 6.05.
Section 6.06.
Section 6.07.
Section 6.08.
Section 6.09.
Section 6.10.
Section 6.11.
Section 6.12.
Section 6.13.
Section 6.14.
Section 6.15.
Section 6.16.
Section 6.17.
Section 6.18.
Section 6.19.
Section 6.20.
  DEFINITIONS
PURCHASE AND SALE OF SECURITIES; CLOSING
Authorization of Securities.
Sale and Purchase of Series A-1 Preferred Stock and Series B-1 Preferred Stock.
Closing; Delivery.
REPRESENTATIONS AND WARRANTIES
Representations and Warranties of the Corporation
Representations and Warranties of the Investors
CONDITIONS TO OBLIGATIONS
Conditions to Each Party’s Obligation.
Conditions to the Obligations of the Corporation
Conditions to the Obligation of the Investors.
COVENANTS OF THE CORPORATION AND THE INVESTORS
Redemption of SkyNet 14% Notes
Authorization of Class B Non-Voting Stock.
Bring-Down Certificate
Trading
Conversion Upon Certain Transfers.
Threshold Conversion.
Contributions to SkyNet
Permitted Indebtedness
Limitations on Disposition
Investor Transfer Restriction
MHR Board Representation
MHR Voting Covenant.
Further Actions.
Authorization of Exchange Proposal.
Voting Covenant of Series A-2 Preferred Stock and Series B-2 Preferred Stock
MISCELLANEOUS
Survival of Representations and Warranties
Indemnification.
Termination
Legends.
Fees and Expenses.
Equitable Remedies.
Notices.
Entire Agreement.
Remedies Cumulative.
Governing Law.
Counterparts.
Waivers.
Successors and Assigns.
Further Assurances.
Public Announcements
Jurisdiction; Consent to Service of Process.
Amendment
Schedule 13D Filings Conclusive
Headings
Severability

2

EXHIBITS

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
EXHIBIT J
EXHIBIT K
EXHIBIT L
EXHIBIT M
EXHIBIT N
  FORM OF SERIES A CERTIFICATE OF DESIGNATION
FORM OF SERIES B CERTIFICATE OF DESIGNATION
FORM OF AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
CORPORATION SCHEDULE OF EXCEPTIONS
[INTENTIONALLY OMITTED]
FORM OF OPINION OF WILLKIE FARR & GALLAGHER LLP
FORM OF AMENDMENT TO AMENDED AND RESTATED BYLAWS
FORM OF BRING-DOWN CERTIFICATE
FORM OF BRING-DOWN OPINION
FORM OF THRESHOLD CONVERSION NOTICE
FORM OF NOTICE OF CONFIRMATION
FORM OF NOTICE OF DISAGREEMENT
FORM OF JOINDER AGREEMENT

3

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT, dated as of October 17, 2006, as amended and
restated on February 27, 2007, by and between LORAL SPACE & COMMUNICATIONS INC.,
a Delaware corporation (the “Corporation”) and MHR Fund Management LLC or any of
its permitted assignees (each an “Investor” and collectively, the “Investors”)
(including all Exhibits thereto, as so amended and restated, the “Agreement”).
Unless otherwise specified, all references to the date of this Agreement or the
date hereof shall be references to October 17, 2006. The amendment and
restatement of this Agreement shall not affect in any way the original terms of
this Agreement as set forth on October 17, 2006, except as specifically amended
by this amendment and restatement.

W I T N E S S E T H:

WHEREAS, the Corporation is engaged in the global satellite communications
business;

WHEREAS, the Board of Directors of the Corporation (the “Board”) (excluding
directors who are Affiliates of the Investors) has unanimously declared,
following the unanimous recommendation of the Special Committee (as defined
below) to such effect (the “Recommendation”), that the terms of the transactions
contemplated hereby are fair, from a financial point of view, to the Corporation
and its stockholders (other than MHR), and, taken as a whole, are no less
favorable, from a financial point of view, than the Corporation could obtain
from an unrelated third party, and has approved this Agreement and the
transactions contemplated hereby;

WHEREAS, the Board has determined to issue and sell, and the Investors have
determined to purchase, for an aggregate purchase price of Three Hundred Million
and Ninety Eight Dollars ($300,000,098.00) in cash, (i) 136,526 shares of
Series A-1 Cumulative 7.50% Convertible Preferred Stock, par value $0.01 per
share, of the Corporation (the “Series A-1 Preferred Stock”), having the rights,
preferences, privileges and powers set forth in the Series A Certificate of
Designation (as defined below) attached hereto as Exhibit A , and (ii) 858,486
shares of Series B-1 Cumulative 7.50% Preferred Stock, par value $0.01 per
share, of the Corporation (the “Series B-1 Preferred Stock”), having the rights,
preferences, privileges and powers set forth in the Series B Certificate of
Designation (as defined below) attached hereto as Exhibit B; and

WHEREAS, immediately following the consummation of the transactions contemplated
hereby, the shares of Common Stock issuable upon the conversion of the
Series A-1 Preferred Stock, together with the shares of Common Stock held by the
Investors and their Affiliates, will represent 39.999% of the issued and
outstanding shares of Common Stock.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises hereinafter set forth, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless the context otherwise requires, the terms defined hereunder shall have
the meanings therein specified for all purposes of this Agreement, applicable to
both the singular and plural forms of any of the terms defined herein. For
purposes of this Agreement:

“Acquisition” shall have the meaning set forth in Section 5.01.

“Adjusted Tangible Asset Value” shall mean, as of any period, the excess, if
any, of (i) Consolidated Tangible Asset Value, over (ii) SkyNet Tangible Asset
Value.

“Affiliate” shall mean, with respect to any Person hereto, any corporation or
other business entity which directly or indirectly through stock ownership or
through any other arrangement either controls, is controlled by or is under
common control with, such Person. The term “control” shall mean the power to
direct the affairs of such Person by reason of ownership of voting stock or
other equity interests, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Amended and Restated Certificate of Incorporation” shall mean the Amended and
Restated Certificate of Incorporation, substantially identical in form and
substance to that attached hereto as Exhibit C.

“Applicable Law” shall mean all applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority, (ii) Governmental
Approvals, and (iii) orders, decisions, injunctions, judgments, awards and
decrees of or agreements with any Governmental Authority.

“Arrearages” shall mean, as of any particular date, the amount of any
accumulated and unpaid dividends on any shares of Preferred Stock.

“Associate” shall have the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

“Balance Sheet” shall mean the Consolidated Balance Sheets of the Corporation
included within the Corporation’s periodic reports filed pursuant to the
Exchange Act.

“Beneficial Owner” shall have the meaning as defined in Rules 13d-3 and 13d-5
under the Exchange Act.

“Board” shall have the meaning set forth in the second recital hereof.

“Bring-Down Certificate” shall have the meaning set forth in Section 5.03.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

“Bylaws” shall mean the Amended and Restated Bylaws of the Corporation, dated as
of November 21, 2005, as amended and restated from time to time.

“Capital Lease” shall mean, for any Person, a lease of any interest in any kind
of property (whether real, personal or mixed) or asset by such Person as lessee
that is, should be or should have been recorded as a “capital lease” on the
balance sheet of such Person in accordance with GAAP.

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Corporation.

“Class B Non-Voting Stock” shall mean the Class B-1 Non-Voting Stock and
Class B-2 Non-Voting Stock collectively, and such reference shall be deemed to
be a reference to each of the Class B-1 Non-Voting Stock and Class B-2
Non-Voting Stock, except as expressly set forth and provided for in this
Agreement.

“Class B-1 Non-Voting Stock” shall mean, from the date of the Class B Non-Voting
Stock Authorization, Class B-1 Non-Voting Common Stock, par value $0.01, of the
Corporation, which shall be (i) non-voting (except as required by Applicable
Law), , (ii) identical to the Common Stock in all respects (except as set forth
in clause (i) above), including with respect to dividend distributions and
distributions upon liquidation, winding-up and dissolution, and
(iii) convertible into Common Stock only under the conditions set forth in the
Amended and Restated Certificate of Incorporation.

“Class B-2 Non-Voting Stock” shall mean, from the date of the Class B Non-Voting
Stock Authorization, Class B-2 Non-Voting Common Stock, par value $0.01, of the
Corporation, which shall be (i) non-voting (except as required by Applicable
Law) (ii) identical to the Common Stock in all respects (except as set forth in
clause (i) above), including with respect to dividend distributions and
distributions upon liquidation, winding-up and dissolution, and
(iii) convertible into Class B-1 Non-Voting Stock only upon the Exchange
Proposal Approval, as set forth in the Amended and Restated Certificate of
Incorporation.

“Class B Non-Voting Stock Authorization” shall mean the filing of the Amended
and Restated Certificate of Incorporation with the Secretary of State of the
State of Delaware authorizing the creation of the Class B-1 Non-Voting Stock and
Class B-2 Non-Voting Stock, pursuant to Section 5.02(a) and the subsequent
reservation of all such shares for issuance upon conversion of any shares of
Series A Preferred Stock and Series B Preferred Stock pursuant to the terms of
the Series A Certificate of Designation and Series B Certificate of Designation,
respectively, and the exchange of the Class B-2 Non-Voting Stock for Class B-1
Non-Voting Stock pursuant to the terms of the Certificate of Incorporation,
provided that if, at the time of such filing, there are no shares of
(i) Series A-2 Preferred Stock outstanding, such amendment to the Certificate of
Incorporation shall eliminate the Series A-2 Preferred Stock from the authorized
capital of the Corporation, and (ii) Series B-2 Preferred Stock outstanding,
such amendment to the Certificate of Incorporation shall eliminate the
Series B-2 Preferred Stock from the authorized capital of the Corporation.

“Class B Proposal” shall have the meaning set forth in Section 5.02(a).

“Closing” shall have the meaning set forth in Section 2.03(a).

“Closing Date” shall have the meaning set forth in Section 2.03(a).

“Collateral” shall have the meaning set forth in Section 5.07(b).

“Collateral Documents” shall mean the Registration Rights Agreement, the
Series A Certificate of Designation and the Series B Certificate of Designation.

“Common Stock” shall mean the common stock, par value $.01 per share, of the
Corporation.

“Communications Act” shall mean the Communications Act of 1934 and the
Communications Satellite Act of 1962, as amended.

“Consolidated Deferred Income Tax Asset” shall mean, as of any period, the
amount identified as an asset on the Corporation’s Balance Sheet relating to
deferred income tax assets of the Corporation or any of its Consolidated
Entities resulting from net operating loss carryforwards generated prior to
November 21, 2005, net of any applicable valuation allowances as determined in
accordance with GAAP consistently applied.

“Consolidated Entities” shall mean those entities that are consolidated into the
Consolidated Financial Statements of the Corporation in accordance with GAAP.

“Consolidated Intangible Assets” shall mean, as of any period, to the extent not
included in Goodwill, the amount identified as intangible assets of the
Corporation and its Consolidated Entities on the Corporation’s Balance Sheet,
including but not limited to, patents, trademarks, tradenames, copyrights and
franchises, and all capitalized transaction fees and expenses.

“Consolidated Preferred Stock” shall mean, as of any period, to the extent not
included in Minority Interest, the amount identified as preferred stock of the
Corporation or any of its Consolidated Entities on the Corporation’s Balance
Sheet.

“Consolidated Tangible Asset Value” shall mean, as of any period, the excess, if
any, of (a) Total Shareholders’ Equity, over (b) the sum of (i) Consolidated
Preferred Stock, (ii) Goodwill, (iii) Consolidated Intangible Assets, and
(iv) Consolidated Deferred Income Tax Asset.

“Contract” shall mean any agreement, lease, contract, note, mortgage, indenture,
arrangement or other obligation.

“Conversion Issuance Date” shall have the meaning set forth in Section 5.03.

“Corporation” shall have the meaning set forth in the preamble hereof.

“Corporation Schedule of Exceptions” shall have the meaning set forth in
Section 3.01.

“Disqualified Transferee” shall have the meaning set forth in Section 5.05(b).

“Dollar” or “$” shall mean the basic unit of the lawful currency of the United
States of America.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, from time to time.

“Exchange Proposal” shall have the meaning set forth in Section 5.14.

“Exchange Proposal Approval” shall have the meaning set forth in Section 5.14.

“Fairness Opinion” shall mean the opinion of North Point, to the effect that, as
of the date hereof, the terms of the transactions contemplated hereby are fair,
from a financial point of view, to the Corporation and its stockholders (other
than MHR), and, taken as a whole, are no less favorable, from a financial point
of view, than the Corporation could obtain from an unrelated third party.

“Federal” shall mean of, relating to or promulgated by the United States of
America, as distinct from its constituent states.

“GAAP” shall mean generally accepted accounting principles, consistently
applied, as in effect in the United States.

“Goodwill” shall mean, as of any period, the amount identified as Goodwill on
the Balance Sheet.

“Governmental Approval” shall mean any consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Legal Requirement, which consent,
license, registration or permit is related primarily to or required for the
operation of the business of the Corporation.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof or any entity (other than the NASD or any
securities exchange) exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
government authority, agency, department, board, commission or instrumentality
of the United States, any state of the United States or any political
subdivision thereof. For the avoidance of doubt, neither the NASD nor any
securities exchange shall be deemed to be a Governmental Authority as defined
herein.

“Guarantee” by any Person shall mean any obligation, contingent or otherwise, of
such Person guaranteeing, or having the economic effect of guaranteeing, any
Indebtedness of any other Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person: (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Indebtedness; (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness; or (iii) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness (and “Guaranteed,” “Guaranteeing” and “Guarantor” shall have
meanings correlative to the foregoing); provided, however, that the Guarantee by
any Person shall not include endorsements by such Person for collection or
deposit, in either case, in the ordinary course of business.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into by the Corporation or any of its
Consolidated Entities which provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments and
all reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, hedges, derivatives or other financial
products; (iii) all obligations of such Person as a lessee under Capital Leases;
(iv) all obligations or liabilities of others secured by a Lien on any asset of
such Person, irrespective of whether such obligation or liability is assumed;
(v) all obligations of such Person to pay the deferred purchase price of assets;
(vi) all obligations of such Person owing under Hedge Agreements; and (vii) any
obligations of such Person Guaranteeing or intended to Guarantee (whether
directly or indirectly Guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness of
such other Person under any of clauses (i) through (vi) above.

“Indebtedness Incurrence Period” shall have the meaning set forth in
Section 5.08(a).

“Indemnifying Party” shall have the meaning set forth in Section 6.02(a).

“Investor(s)” shall have the meaning set forth in the preamble hereof.

“Investor Indemnified Liabilities” shall have the meaning set forth in Section
6.02(a).

“Investor Indemnified Party” shall have the meaning set forth in
Section 6.02(a).

“Joint Venture” shall mean any joint venture between the Corporation or any of
its Subsidiaries and any other Person.

“Knowledge” shall mean the actual knowledge, after due inquiry, of Michael B.
Targoff, Eric Zahler, Richard J. Townsend, Avi Katz, Richard Mastoloni and Janet
Yeung.

“Legal Requirement” shall mean any Federal, state or municipal law, ordinance,
regulation, statute or treaty, which shall not include any rules or regulations
of the NASD or any securities exchange.

“Lien” shall mean any mortgage, pledge, lien, security interest, claim, voting
agreement, conditional sale agreement, title retention agreement, restriction,
option or encumbrance of any kind, character or description whatsoever.

“Majority Ownership Date” means the earlier of the date that (i) MHR becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Common Stock
of the Corporation (including any successor to the Corporation) (excluding any
shares of Series A-1 Preferred Stock issued on the Closing Date or Common Stock
issued upon the conversion thereof), and (ii) a Person unrelated to MHR becomes
the Beneficial Owner, directly or indirectly, of shares of capital stock of the
Corporation (other than any shares acquired in violation of the Transfer
Restriction) constituting, upon exercise or conversion into Common Stock of all
in-the-money convertible securities, options and warrants that such person has
the immediate right to so exercise or exchange, more than 50% of the Common
Stock of the Corporation (including any successor to the Corporation) that would
be outstanding following the exercise or conversion of all in-the-money
convertible securities, options and warrants of the Corporation then
outstanding; provided that the Majority Ownership Date shall not be deemed to
have occurred pursuant to clause (ii) above if at such time MHR would, upon
conversion of any shares of Series A Preferred Stock, Class B-1 Non-Voting Stock
or Class B-2 Non-Voting Stock then held by it into Common Stock and upon
conversion of any shares of Series B-1 Preferred Stock then held by it into
Series A-1 Preferred Stock or Common Stock, become the Beneficial Owner of more
than 50% of the Common Stock of the Corporation (including any successor to the
Corporation), that would be outstanding following the exercise or conversion of
all in-the-money convertible securities, options and warrants of the Corporation
then outstanding.

“Material Adverse Effect” shall mean such facts, circumstances, developments,
events, changes or effects that are, or would reasonably be expected to become,
individually or in the aggregate, materially adverse to the business, financial
condition or continuing operations of the Corporation and its Subsidiaries,
taken as a whole, but shall not include facts, circumstances, developments,
events, changes or effects (a) generally affecting the satellite services or
satellite manufacturing industries (except to the extent such facts,
circumstances, developments, events, changes or effects have had or would
reasonably be expected to have a materially disproportionate effect on the
Corporation and its Subsidiaries, taken as a whole as compared to other Persons
in the industry in which the Corporation and its Subsidiaries operate), or (b)
resulting from (i) the announcement or the existence of, or compliance with,
this Agreement or any of the transactions contemplated by this Agreement, or
(ii) changes in Applicable Law, GAAP (as hereinafter defined) or accounting
standards.

“MHR” shall mean MHR Fund Management LLC and any successor thereto and its
Affiliates.

“MHR Designee” shall have the meaning set forth in Section 5.11.

“Minority Interest” shall mean the amount identified as Minority Interest on the
Balance Sheet.

“NASD” means the National Association of Securities Dealers.

“NASD Request” shall have the meaning set forth in Section 4.01(h).

“Non-Voting Securities Proposal” shall have the meaning set forth in
Section 5.02(a).

“North Point” shall mean North Point Advisors, LLC.

“Notes” shall have the meaning set forth in Section 5.01.

“Notice of Confirmation” shall have the meaning set forth in Section 5.06(b).

“Notice of Disagreement” shall have the meaning set forth in Section 5.06(b).

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust or unincorporated
organization, or a government or any agency or political subdivision thereof.

“PIK Dividend Issuance Date” shall have the meaning set forth in Section 5.03.

“PIK Dividends” shall have the meaning set forth in Section 3.01(c)(iii).

“Preferred Stock” shall mean the Series A Preferred Stock and the Series B
Preferred Stock.

“Proceeding” shall the meaning set forth in Section 6.02(b).

“Proxy Statement” shall have the meaning set forth in 5.02(a).

“Purchased Shares” shall have the meaning set forth in Section 2.02.

“Qualified Transferee” shall mean a Person other than a Disqualified Transferee.

“Recommendation” shall have the meaning set forth in the second recital hereof.

“Registration Rights Agreement” shall mean the Amended and Restated Registration
Rights Agreement, substantially identical in form and substance to that attached
hereto as Exhibit D.

“Restricted Transferee” shall mean a Person other than MHR who either (i) solely
as a result of a transfer by MHR of shares of Series A-1 Preferred Stock issued
on the Closing Date (or Common Stock issued upon the conversion thereof) would
become the Beneficial Owner of more than 35.9% of the aggregate voting power of
all outstanding securities issued by the Corporation (assuming the conversion of
all the then-outstanding Series A-1 Preferred Stock) immediately after such
transfer, or (ii) is the Beneficial Owner of more than 35.9% but less than 50%
of the aggregate voting power of all outstanding securities issued by the
Corporation (assuming the conversion of all the then-outstanding Series A-1
Preferred Stock) immediately prior to any transfer by MHR of shares of
Series A-1 Preferred Stock issued on the Closing Date (or Common Stock issued
upon the conversion thereof).

“SEC” shall mean the United States Securities and Exchange Commission or any
successors thereto.

“SEC Reports” shall mean all reports filed by the Corporation with the SEC
pursuant to the provisions of the Exchange Act or the Securities Act.

“Secured Loan Agreement” shall have the meaning set forth in Section 5.07(b).

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, from time to time.

“Security Interest” shall have the meaning set forth in Section 5.07(b).

“Series A Certificate of Designation” shall have the meaning set forth in the
third recital hereof.

“Series A PIK Dividends” shall have the meaning set forth in
Section 3.01(c)(ii).

“Series A Preferred Stock” shall mean the Series A-1 Preferred Stock and
Series A-2 Preferred Stock collectively and such reference shall be deemed to be
a reference to each of the Series A-1 Preferred Stock and Series A-2 Preferred
Stock, except as expressly set forth and provided for in this Agreement.

“Series A-1 Preferred Stock” shall have the meaning set forth in the third
recital hereof.

“Series A-2 Preferred Stock” shall mean the Series A-2 Convertible Preferred
Stock, par value $0.01 per share, of the Corporation.

“Series B Certificate of Designation” shall have the meaning set forth in the
third recital hereof.

“Series B PIK Dividends” shall have the meaning set forth in
Section 3.01(c)(iii).

“Series B Preferred Stock” shall mean the Series B-1 Preferred Stock and
Series B-2 Preferred collectively and such reference shall be deemed to be a
reference to each of the Series B-1 Preferred Stock and Series B-2 Preferred
Stock, except as expressly set forth and provided for in this Agreement.

“Series B-1 Preferred Stock” shall have the meaning set forth in the third
recital hereof.

“Series B-2 Preferred Stock” shall mean the Series B-2 Convertible Preferred
Stock, par value $0.01 per share, of the Corporation.

“Share Purchase Price” shall have the meaning set forth in Section 2.02.

“SkyNet” shall mean Loral Skynet Corporation, a Delaware corporation and a
wholly-owned Subsidiary of the Corporation.

“SkyNet Deferred Income Tax Asset” shall mean, as of any period, any portion of
the Consolidated Deferred Income Tax Asset attributable to SkyNet and its
Consolidated Entities as of such period.

“SkyNet Goodwill” shall mean, as of any period, the amount of Goodwill
attributable to SkyNet and its Consolidated Entities as of such period.

“SkyNet Intangible Assets” shall mean, as of any period, that portion of
Consolidated Intangible Assets attributable to SkyNet and its Consolidated
Entities.

“SkyNet Preferred Stock” shall mean, as of any period, (i) any portion of the
Consolidated Preferred Stock attributable to SkyNet and its Consolidated
Entities, and (ii) without duplication, the amount of Minority Interest
reflected on the Balance Sheet that is attributable to preferred stock issued by
SkyNet or its Consolidated Entities, in each case, as of such period.

“SkyNet Shareholders’ Equity” shall mean, as of any period, that portion of
Total Shareholders’ Equity attributable to SkyNet and its Consolidated Entities.

“SkyNet Tangible Asset Value” shall mean, as of any period, the excess, if any,
of (a) SkyNet Shareholders’ Equity, over (b) the sum of (i) SkyNet Preferred
Stock, (ii) SkyNet Goodwill, (iii) SkyNet Intangible Assets, and (iv) SkyNet
Deferred Income Tax Asset.

“Special Committee” shall mean the special committee of independent directors of
the Corporation, formed for the purpose of considering, negotiating and
evaluating this Agreement and the Collateral Documents and the transactions
contemplated hereby and thereby.

“SS/L” shall mean Space Systems/Loral, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Corporation.

“Subsidiary” shall mean as to any Person, any other Person of which more than
50% of the shares of the voting stock or other voting interests are owned or
controlled, or the ability to select or elect more than 50% of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries or by such first Person and one or more of its
Subsidiaries.

“Supplemental Listing Application” shall have the meaning set forth in 4.01(g).

“TAV Threshold” shall mean (i) the sum of (A) Adjusted Tangible Asset Value as
set forth on Schedule 1.01 hereto, (B) $400 million, and (C) any increase in
Consolidated Preferred Stock from the prior Indebtedness Incurrence Period to
the extent attributable to the issuance of any PIK Dividends, over (ii) any
decrease in Consolidated Preferred Stock from the prior Indebtedness Incurrence
Period to the extent attributable to the redemption or conversion of any shares
of Preferred Stock.

“Termination Date” shall have the meaning set forth in 6.03(b).

“Threshold” shall mean 39.999% of the aggregate voting power of all outstanding
securities issued by the Corporation at any time and from time to time (assuming
the conversion of all of the then outstanding shares of Series A-1 Preferred
Stock).

“Threshold Conversion Issuance Date” shall have the meaning set forth in Section
5.06(b).

“Threshold Conversion Notice” shall have the meaning set forth in
Section 5.06(b).

“Total Shareholders’ Equity” shall mean, as of any period, the amount identified
as Total Shareholders’ Equity on the Balance Sheet.

“Transfer” shall mean any sale, transfer, advancement of funds, extension of
credit, financial accommodation, credit support, pledge, hypothecation,
encumbrance, assignment or constructive sale or other disposition, or the offer
to make such a sale, transfer, constructive sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.

“Transfer Restriction” shall have the meaning set forth in Section 5.10.

“Transferee” shall have the meaning set forth in Section 5.07.

“Transferor” shall have the meaning set forth in Section 5.07.

“Willkie” shall have the meaning set forth in Section 2.03(a).

When a reference is made in this Agreement to a Section, such reference shall be
to a Section of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The use of a gender
herein shall be deemed to include the neuter, masculine and feminine genders
whenever necessary or appropriate. Whenever the word “herein” or “hereof” is
used in this Agreement, it shall be deemed to refer to this Agreement and not to
a particular Section of this Agreement unless expressly stated otherwise.

ARTICLE 2

PURCHASE AND SALE OF SECURITIES; CLOSING

Section 2.01. Authorization of Securities.

(a) The Corporation has duly authorized the issuance and sale pursuant to the
terms and conditions of this Agreement of up to 2,200,000 shares of its
Series A-1 Preferred Stock and up to 80,000 shares of its Series A-2 Preferred
Stock. The Series A-1 Preferred Stock and Series A-2 Preferred Stock have all of
the rights, preferences, privileges, powers and restrictions set forth in the
Series A Certificate of Designation, a copy of which, in the form being filed by
the Corporation with the Secretary of State of the State of Delaware
contemporaneously with the execution of this Agreement as provided herein, is
attached hereto as Exhibit A.

(b) The Corporation has duly authorized the issuance and sale pursuant to the
terms and conditions of this Agreement of up to 2,000,000 shares of its
Series B-1 Preferred Stock and up to 500,000 shares of its Series B-2 Preferred
Stock. The Series B-1 Preferred Stock and Series B-2 Preferred Stock have all of
the rights, preferences, privileges, powers and restrictions set forth in the
Series B Certificate of Designation, a copy of which, in the form being filed by
the Corporation with the Secretary of State of the State of Delaware
contemporaneously with the execution of this Agreement as provided herein, is
attached hereto as Exhibit B.

Section 2.02. Sale and Purchase of Series A-1 Preferred Stock and Series B-1
Preferred Stock.

Subject to the terms and conditions set forth in this Agreement, the Corporation
agrees to sell at the Closing to each of the Investors, and each of the
Investors severally and not jointly agrees to purchase at such Closing from the
Corporation, for $301.504 per share (the “Share Purchase Price”), the number of
shares of Series A-1 Preferred Stock and Series B-1 Preferred Stock set forth in
a written notice by any of the Investors to the Corporation, which notice may be
given pursuant to the Joinder Agreement (as defined below). The total number of
shares of Series A-1 Preferred Stock and Series B-1 Preferred Stock to be
purchased by the Investors is referred to herein as the “Purchased Shares”.

Section 2.03. Closing; Delivery.

(a) The Closing. The closing of the purchase and sale of the Series A-1
Preferred Stock and Series B-1 Preferred Stock pursuant to this Agreement (the
“Closing”) shall take place on the second Business Day following the
satisfaction or waiver of all conditions to the Closing set forth in Article IV
hereof (the “Closing Date”) at 10:00 a.m. at the offices of Willkie Farr &
Gallagher LLP (“Willkie”), New York, New York, or at such other place and at
such time and date as the Investors and the Corporation shall mutually agree.

(b) Delivery. At the Closing, the Corporation shall deliver to each Investor
duly executed and issued stock certificates evidencing the Series A-1 Preferred
Stock and Series B-1 Preferred Stock being purchased by such Investor, against
delivery to the Corporation of the purchase price therefor, by a wire transfer
of immediately available funds to the account specified therefor by the
Corporation, not less than three (3) Business Days prior to the Closing.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Corporation

The Corporation hereby represents and warrants to the Investors, as of the date
hereof as follows (except (i) to the extent such representations and warranties
expressly relate only to another date, in which case such representations and
warranties shall be correct and accurate in all material respects on and as of
such other date, and (ii) as set forth in the Corporation Schedule of Exceptions
attached as Exhibit E hereto (the “Corporation Schedule of Exceptions”) which
specifically identify the subsection hereof and which exceptions shall be deemed
to be representations and warranties as if made hereunder; provided that
notwithstanding anything in this Agreement to the contrary, the inclusion of any
item on the Corporation Schedule of Exceptions will not be deemed an admission
that such item is material for any purpose):

(a) Organization, Good Standing and Qualifications. Each of the Corporation and
its Subsidiaries is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
own or lease and operate its properties and to conduct its business as it is
currently being conducted and is proposed to be conducted. Each of the
Corporation and its Subsidiaries is duly licensed, authorized or qualified as a
foreign corporation, partnership or limited liability company for the
transaction of business and is in good standing under of laws of each other
jurisdiction in which its ownership, lease or operation of property or conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect. The Corporation is not in default under or in violation
of any provision of its Certificate of Incorporation or its Bylaws.

(b) Authorization. As of the date hereof and as of February 27, 2007, the
Corporation has all requisite power and authority to execute and deliver this
Agreement and the Registration Rights Agreement and to perform all its
obligations and consummate all of the transactions contemplated hereunder and
thereunder. Except for the Class B Non-Voting Stock Authorization, the filing of
the Series A Certificate of Designation and the Series B Certificate of
Designation on the Closing Date and any approval of the Corporation’s
stockholders if required by the NASD, all corporate action on the part of the
Corporation necessary for the authorization, execution and delivery of this
Agreement, the Registration Rights Agreement and each other document or
agreement to be executed by the Corporation in connection with the execution,
delivery and performance of this Agreement and the Registration Rights
Agreement, the performance of the obligations of the Corporation and the
consummation of all the transactions contemplated hereby and thereby, prior to,
at or after the Closing, and the issuance and delivery of the shares of
Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series B-1 Preferred
Stock, Series B-2 Preferred Stock, Common Stock, Class B-1 Non-Voting Stock and
Class B-2 Non-Voting Stock has been taken, and no further action is or will be
required to be taken with respect to the issuance and delivery of such
Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series B-1 Preferred
Stock, Common Stock, Class B-1 Non-Voting Stock and Class B-2 Non-Voting Stock
when issued in accordance with the terms of the Series A Certificate of
Designation, Series B Certificate of Designation or Amended and Restated
Certificate of Incorporation, as the case may be, and this Agreement, the
Registration Rights Agreement and each other document or agreement to be
executed by the Corporation in connection with the execution, delivery and
performance of this Agreement and the Registration Rights Agreement have been
duly executed and delivered by the Corporation and constitute a valid and
legally binding obligation of the Corporation, enforceable in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.

(c) Valid Issuance.

(i) Subject to the Class B Non-Voting Stock Authorization, the Purchased Shares
have been duly and validly authorized, reserved for issuance and, when issued,
sold and delivered by the Corporation in accordance with the terms of this
Agreement for the consideration provided for herein, will have been duly and
validly issued, fully paid and nonassessable and will be free of any Lien (other
than those that may be created by the Investor) and free of any restrictions on
transfer other than restrictions on transfer contained in this Agreement and
under applicable Federal and state securities laws.

(ii) The shares of Series A-1 Preferred Stock issuable on any Threshold
Conversion Issuance Date and in payment of dividends on the Series A-1 Preferred
Stock and Series B-1 Preferred Stock pursuant to the terms of the Series A
Certificate of Designation and the Series B Certificate of Designation (the
“Series A PIK Dividends”) have been duly and validly authorized by the
Corporation and reserved for issuance and, when issued on any Threshold
Conversion Issuance Date or PIK Dividend Issuance Date in accordance with the
terms of the Series A Certificate of Designation and Series B Certificate of
Designation will have been duly and validly issued, fully paid and nonassessable
and will be free of any Liens and free of any restrictions on transfer other
than restrictions on transfer contained in this Agreement and under applicable
Federal and state securities laws.

(iii) Subject to the Class B Non-Voting Stock Authorization, the shares of
Series B-1 Preferred Stock issuable in payment of dividends on the Series A-1
Preferred Stock and Series B-1 Preferred Stock pursuant to the terms of the
Series A Certificate of Designation and Series B Certificate of Designation (the
“Series B PIK Dividends” and, together with the Series A PIK Dividends, the “PIK
Dividends”) have been duly and validly authorized by the Corporation and
reserved for issuance and, when issued on any PIK Dividend Issuance Date in
accordance with the terms of the Series A Certificate of Designation or the
Series B Certificate of Designation, will have been duly and validly issued,
fully paid and nonassessable and will be free of any Liens and free of any
restrictions on transfer other than restrictions on transfer contained in this
Agreement and under applicable Federal and state securities laws.

(iv) Subject to the Class B Non-Voting Stock Authorization and any approval of
the Corporation’s stockholders if required by the NASD, the shares of Common
Stock issuable upon the conversion of the Series A-1 Preferred Stock, Series B-1
Preferred Stock and Class B-1 Non-Voting Stock, respectively, have been duly and
validly authorized by the Corporation and reserved for issuance and, when issued
on any Threshold Conversion Issuance Date or Conversion Issuance Date in
accordance with the terms of the Series A Certificate of Designation, Series B
Certificate of Designation, Amended and Restated Certificate of Incorporation or
Section 5.06 hereof, as the case may be, will have been duly and validly issued,
fully paid and nonassessable and will be free of any Liens and free of any
restrictions on transfer other than restrictions on transfer contained in this
Agreement and under applicable Federal and state securities laws.

(v) Upon the Class B Non-Voting Stock Authorization, the shares of Class B-1
Non-Voting Stock issuable upon the conversion of the Series B-1 Preferred Stock
and Class B-2 Non-Voting Stock will have been duly and validly authorized by the
Corporation and reserved for issuance and, when issued on any Conversion
Issuance Date in accordance with the terms of the Series B Certificate of
Designation, will have been duly and validly issued, fully paid and
nonassessable and will be free of any Liens and free of any restrictions on
transfer other than restrictions on transfer contained in this Agreement and
under applicable Federal and state securities laws.

(vi) The shares of Series A-2 Preferred Stock and Series B-2 Preferred Stock
issuable pursuant to the terms of the Series A Certificate of Designation and
Series B Certificate of Designation, respectively, have been duly and validly
authorized by the Corporation and reserved for issuance and, when issued in
accordance with the terms of the Series A Certificate of Designation or the
Series B Certificate of Designation, as the case may be, will have been duly and
validly issued, fully paid and nonassessable and will be free of any Liens and
free of any restrictions on transfer other than restrictions on transfer
contained in this Agreement and under applicable Federal and state securities
laws.

(vii) Upon the Class B Non-Voting Stock Authorization, the shares of Class B-2
Non-Voting Stock issuable upon the conversion of the Series A-1 Preferred Stock,
Series A-2 Preferred Stock, Series B-1 Preferred Stock and Series B-2 Preferred
Stock will have been duly and validly authorized by the Corporation and reserved
for issuance and, when issued on any Conversion Issuance Date in accordance with
the terms of the Series A Certificate of Designation or Series B Certificate of
Designation, as the case may be, will have been duly and validly issued, fully
paid and nonassessable and will be free of any Liens and free of any
restrictions on transfer other than restrictions on transfer contained in this
Agreement and under applicable Federal and state securities laws.

(d) Capitalization. Except as set forth on Section 3.01(d) of the Corporation
Schedule of Exceptions, the entire authorized capital stock of the Corporation
consists of 40,000,000 shares of Common Stock, of which 20,000,000 shares are
issued and outstanding, and 10,000,000 shares of preferred stock, par value
$0.01 per share, of which no shares, except for the shares issued pursuant to
this Agreement, are issued and outstanding as of the date of this Agreement.
Except as set forth in the Corporation’s SEC Reports, and except as contemplated
hereby, there are no outstanding or authorized warrants, options, purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts, commitments or obligations that could require the Corporation or any
of its Subsidiaries to issue, grant, deliver or sell or otherwise cause to be
issued, granted, delivered or sold or become outstanding any capital stock of
the Corporation or any of its Subsidiaries. Except as set forth in the
Corporation’s SEC Reports, and except as contemplated hereby, to the
Corporation’s Knowledge, there are no outstanding or authorized warrants,
options, purchase rights, subscription rights, conversion rights, exchange
rights or other contracts, commitments or obligations that could require any
entity of which more than 10% of the shares of the voting stock or other voting
interests are owned or controlled, or the ability to select or elect more than
10% of the directors or similar managers is held, directly or indirectly, by the
Corporation or any of its Subsidiaries, to issue, grant, deliver or sell or
otherwise cause to be issued, granted, delivered or sold or become outstanding
any capital stock of the Corporation or any of its Subsidiaries.

There are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Corporation or any of its
Subsidiaries. Except as provided in this Agreement, there are no voting trusts,
proxies or other agreements or understandings with respect to the voting of the
capital stock of the Corporation to which the Corporation is a party and to the
Corporation’s Knowledge, there are no voting trusts, proxies or other agreements
or understandings with respect to the voting of the capital stock of the
Corporation to which the Corporation is not a party.

(e) Series A-1 Preferred Stock Issuance. Immediately following the Closing, the
shares of Common Stock issuable upon conversion of the Series A-1 Preferred
Stock, together with the shares of Common Stock held by MHR as disclosed in
MHR’s most recent Schedule 13D filing under the Exchange Act, will represent
39.999% of the issued and outstanding shares of Common Stock, subject to the
exercise of the options set forth on Section 3.01(d) of the Corporation Schedule
of Exceptions.

(f) Noncontravention.

(i) Assuming the Class B Non-Voting Stock Authorization and the accuracy of each
Investor’s representations in Section 3.02(b), neither the execution and
delivery of this Agreement or the Registration Rights Agreement, nor the
consummation of the transactions contemplated hereby and thereby (which shall
include the issuance of (A) PIK Dividends on any PIK Dividend Issuance Date,
(B) the Common Stock, Class B Non-Voting Stock, Series A Preferred Stock and
Series B-2 Preferred Stock when issued in accordance with the terms of the
Series A Certificate of Designation, Series B Certificate of Designation or
Amended and Restated Certificate of Incorporation, as the case may be, and
(C) Series A-1 Preferred Stock and Common Stock upon the conversion of Series B
Preferred Stock and Class B Non-Voting Stock on any Threshold Conversion
Issuance Date), will (A) violate any Applicable Law to which the Corporation or
any of its Subsidiaries is subject or any provision of the Certificate of
Incorporation or the Bylaws or the certificate of incorporation or bylaws or
similar constituent documents of the Corporation’s Subsidiaries or (B) conflict
with, result in a breach or violation of, constitute a default (with or without
notice or the passage of time) under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or give rise to
a right to put or to compel a tender offer for outstanding securities of the
Corporation or any of its Subsidiaries or require any notice, consent, waiver or
approval under, any agreement, contract, lease, license, loan, debt instrument,
note, bond, indenture, mortgage, deed of trust, joint venture agreement,
approval of a Governmental Authority (other than any notification and waiting
period that may be required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976) or other arrangement to which the Corporation or any of its
Subsidiaries is a party or by which the Corporation or any of its Subsidiaries
is bound or to which any of the Corporation’s or its Subsidiaries’ assets is
subject (or result in the imposition of any mortgage, pledge, Lien, encumbrance,
charge or other security interest upon any of such assets or properties), except
in either case, where such violation, conflict or default would not reasonably
be expected to have a Material Adverse Effect.

(ii) Assuming the Class B Non-Voting Stock Authorization and the accuracy of
each Investor’s representations in Section 3.02(b), the execution and delivery
of this Agreement and the Registration Rights Agreement, and the consummation of
the transactions contemplated hereby and thereby (which shall include the
issuance of (A) PIK Dividends on any PIK Dividend Issuance Date, (B) the Common
Stock, Class B Non-Voting Stock, Series A Preferred Stock and Series B-2
Preferred Stock when issued in accordance with the terms of the Series A
Certificate of Designation, Series B Certificate of Designation or Amended and
Restated Certificate of Incorporation, as the case may be, and (C) Series A-1
Preferred Stock and Common Stock upon the conversion of Series B Preferred Stock
and Class B Non-Voting Stock on any Threshold Conversion Issuance Date), will be
in compliance with all Applicable Law (other than any notification and waiting
period that may be required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976).

(iii) Except for filings which may be required under state securities laws and
the filings with the NASD as provided in Sections 4.01(g) and 5.13 below, for
which filings the Corporation shall be responsible, and assuming the Class B
Non-Voting Stock Authorization and the accuracy of each Investor’s
representation in Section 3.02(b), neither the Corporation nor any of its
Subsidiaries is required to give any notice to, make any filing or registration
with, or obtain any authorization, consent or approval of any Governmental
Authority in connection with the execution, delivery and performance by the
Corporation of this Agreement, the Registration Rights Agreement and the
transactions contemplated hereby and thereby, other than any notification and
waiting period that may be required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976.

(iv) Except for the approval of the Class B Proposal, (A) no consent or approval
of the Corporation’s stockholders is required by Applicable Law, the Certificate
of Incorporation or the Bylaws for the execution, delivery and performance by
the Corporation of this Agreement and the Registration Rights Agreement, and the
consummation of the transactions contemplated hereby and thereby; and (B) after
due inquiry, the Corporation has no reason to believe, as of the date hereof,
that any such stockholder approval is required by the rules and regulations of
the NASD for the execution, delivery and performance by the Corporation of this
Agreement and the Registration Rights Agreement, and the consummation of the
transactions contemplated hereby and thereby (which shall include the issuance
of (A) PIK Dividends on any PIK Dividend Issuance Date, (B) the Common Stock,
Class B Non-Voting Stock, Series A Preferred Stock and Series B-2 Preferred
Stock when issued in accordance with the terms of the Series A Certificate of
Designation, Series B Certificate of Designation or Amended and Restated
Certificate of Incorporation, as the case may be, and (C) Series A-1 Preferred
Stock and Common Stock upon the conversion of Series B Preferred Stock and
Class B Non-Voting Stock on any Threshold Conversion Issuance Date).

(v) The execution, delivery and performance of this Agreement by the Corporation
and the consummation of transactions contemplated hereby will not constitute a
“Change of Control,” or other term which has a similar meaning, as such or
similar term is defined in any contract, agreement, indenture, mortgage, note,
lease or other instrument to which the Corporation or any of its Subsidiaries is
a party or by which the Corporation or any such Subsidiary is bound or to which
the properties of the Corporation or any such Subsidiary is subject, except as
would not reasonably be expected to have a Material Adverse Effect.

(g) SEC Reports; Financial Statements.

(i) The Corporation has timely filed with the SEC all SEC Reports required to be
filed by the Corporation under the Exchange Act since November 21, 2005. All
such SEC Reports since November 21, 2005 (A) comply in all material respects,
with the applicable requirements of the Exchange Act and the Securities Act, and
(B) contain all statements required to be stated therein in accordance with the
Exchange Act and do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(ii) As of their respective dates, the financial statements of the Corporation
included in the SEC Reports since November 21, 2005 (A) complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, (B) have been prepared in
accordance with GAAP during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim financial statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and (C) fairly present in
all material respects the financial position of the Corporation and its
Subsidiaries as of the dates thereof and the results of its operations and cash
flows of the Corporation and its Subsidiaries (on a consolidated basis) for the
periods then ended (subject, in the case of unaudited interim financial
statements, to normal year-end audit adjustments).

(iii) Except as disclosed in the SEC Reports since November 21, 2005, there are
no liabilities or obligations of any nature (whether accrued, absolute, fixed,
contingent, liquidated, unliquidated or otherwise and whether due or to become
due) required by GAAP to be set forth on the financial statements of the
Corporation included in any SEC Reports since November 21, 2005. Since August 7,
2006, the Corporation has not incurred any liabilities or obligations of any
nature (whether accrued, absolute, fixed, contingent, liquidated, unliquidated
or otherwise and whether due or to become due) other than in the ordinary course
of business or suffered any loss or loss contingency that could be reasonably
likely to materially affect the Investors’ investment decision to consummate the
transactions contemplated hereby, except such as would not be reasonably
expected to have a Material Adverse Effect.

(h) Absence of Certain Changes. Except as disclosed in the SEC Reports or
otherwise disclosed in public announcements or press releases since November 21,
2005, the Corporation and its Subsidiaries have conducted their consolidated
business in the ordinary and usual course and there has been no change to the
business, properties, assets, operations, results of operations or condition
(financial or otherwise) of the Corporation or its Subsidiaries (taken as a
whole), except for such changes which would not be reasonably expected to have a
Material Adverse Effect.

(i) No General Solicitation. Neither the Corporation, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Purchased Shares.

(j) Disclosure. The documents set forth on Section 3.01(j) of the Corporation
Schedule of Exceptions, which have been provided to the Investors by the
Corporation, are based on assumptions and projections that the Corporation has
determined in good faith to be reasonable.

(k) Information Provided for Fairness Opinion. The information (other than any
projections) provided by the Corporation to North Point, in connection with the
delivery of the Fairness Opinion, taken as a whole, was true, complete and
accurate in all material respects as of the dates such information was furnished
to North Point and is true, complete and accurate in all material respects,
taken as a whole, as of the date hereof. As to any projections provided by the
Corporation to North Point, such projections were based on assumptions that the
Corporation has determined in good faith to be reasonable.

(l) No Litigation. Except as set forth in Section 3.01(l) of the Corporation
Schedule of Exceptions, there is no action, suit, proceeding or investigation
pending or, to the Corporation’s Knowledge, threatened, against the Corporation
or any Subsidiary or, to the Corporation’s Knowledge, against any director,
officer or employee of the Corporation or any Subsidiary. Except as disclosed in
SEC Reports, neither the Corporation nor any Subsidiary is a party to, or
subject to the provisions of, any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. Except as disclosed in SEC
Reports, there is no action, suit, proceeding or investigation by the
Corporation or any Subsidiary currently pending or that the Corporation or any
Subsidiary intends to initiate, in each case that would have, individually or in
the aggregate, a Material Adverse Effect.

(m) No Brokers. Except for North Point, Morgan Stanley & Co. Incorporated and
Deutsche Bank Securities, Inc., no agent, broker, investment banker, Person or
firm is or shall be entitled to any broker’s or finder’s fee or any other
commission or similar fee directly or indirectly in connection with the
transactions contemplated by this Agreement or the Collateral Documents based in
any way on any arrangements, agreements or understandings made by or on behalf
of the Corporation or an Affiliate thereof, and the Corporation hereby agrees to
indemnify the Investors and agrees to hold harmless the Investors against and in
respect of any claims for brokerage and other commissions relating to such
transactions based in any way on any arrangements, agreements or understandings
made by or on behalf of the Corporation or an Affiliate of the Corporation.

(n) Related Transactions. Except (i) as disclosed in the SEC Reports, (ii) for
the transactions contemplated hereby and (iii) as set forth in Section 3.01(n)
of the Corporation Schedule of Exceptions, there is no transaction, agreement or
arrangement between the Corporation or any of its Subsidiaries on the one hand,
and any Person on the other hand, that would constitute a “Related Transaction”
within the meaning of Item 404 of Regulation S-K under the Exchange Act.

(o) Receipt of Fairness Opinion. The Special Committee has received the Fairness
Opinion and true and correct copies thereof have been delivered to the Board and
the Investors.

Section 3.02. Representations and Warranties of the Investors

Each Investor hereby, severally and not jointly, represents and warrants to the
Corporation as of the date hereof as follows:

(a) Authorization. Each Investor has the requisite power and authority to
execute and deliver this Agreement and the Registration Rights Agreement, and to
perform its obligations and consummate all of the transactions contemplated
hereunder and thereunder. All corporate action on the part of each Investor
necessary for the authorization, execution and delivery of this Agreement and
the Registration Rights Agreement, and each other document or agreement to be
executed by each Investor in connection with the execution, delivery and
performance of this Agreement and the Registration Rights Agreement, the
performance of the obligations of each Investor at the Closing and the
consummation of all the transactions contemplated hereby and thereby, prior to,
at or after the Closing, and the issuance and delivery of the shares of
Series A-1 Preferred Stock and Series B-1 Preferred Stock has been taken, and
this Agreement, the Registration Rights Agreement and each other document or
agreement to be executed by each Investor in connection with the execution,
delivery and performance of this Agreement and the Registration Rights Agreement
has been duly executed and delivered by such Investor and constitutes a valid
and legally binding obligation of such Investor, enforceable in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies. No Investor is required to
give any notice to, make any filing or registration with, or obtain any
authorization, consent or approval of any Governmental Authority in connection
with the execution, delivery and performance by such Investor of this Agreement,
the Registration Rights Agreement and the transactions contemplated hereby and
thereby, other than any notification and waiting period that may be required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

(b) Securities Representation. Each Investor acknowledges that: (i) it is an
accredited investor (as defined in Rule 501 under the Securities Act); (ii) it
is acquiring the Purchased Shares in the ordinary course of business and for its
own account for investment only and with no present intention of distributing
any such Purchased Shares; (iii) it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of investing in the Corporation as contemplated hereby or, alternatively,
that it has engaged the services of a representative who has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the proposed investment and who has reviewed the proposed
investment on its behalf; (iv) the Purchased Shares being delivered by the
Corporation to the Investors have not been registered under the Securities Act
or under the securities laws of any state in reliance upon Federal and state
exemptions for offshore transactions or transactions not involving a public
offering and are not being acquired with a view to the distribution thereof
except pursuant to a registration statement in compliance with Federal and state
securities laws or an exemption therefrom; (v) the Purchased Shares must be held
by the Investor indefinitely unless subsequently so registered or if an
exemption from such registration is available; and (vi) it has received
information concerning the Corporation and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and risks
inherent in holding the Purchased Shares.

(c) No Brokers. Except for the advisory fees of Deutsche Bank Securities, Inc.
payable pursuant to Section 6.05, no agent, broker, investment banker, Person or
firm is or shall be entitled to any broker’s or finder’s fee or any other
commission or similar fee directly or indirectly in connection with the
transactions contemplated by this Agreement or the Collateral Documents based in
any way on any arrangements, agreements or understandings made by or on behalf
of the Investors or an Affiliate thereof, and the Investors hereby agree to
indemnify the Corporation and agree to hold harmless the Corporation against and
in respect of any claims for brokerage and other commissions relating to such
transactions based in any way on any arrangements, agreements or understandings
made by or on behalf of the Investors or an Affiliate of the Investors.

ARTICLE 4

CONDITIONS TO OBLIGATIONS

Section 4.01. Conditions to Each Party’s Obligation.

The respective obligations of the Corporation and the Investors to perform,
fulfill or carry out its agreements, undertakings and obligations herein made or
expressed to be performed, fulfilled or carried out on the Closing Date is and
shall be subject to fulfillment of or compliance with, on or prior to the
Closing Date, the following conditions precedent, any of which may be waived, in
whole or in part, by the party being benefited thereby to the extent permitted
by Applicable Law:

(a) Contemporaneous Transactions. Prior to or contemporaneously with the
Closing, the Corporation shall have sold to each Investor, and each Investor
shall have purchased, the Series A-1 Preferred Stock and Series B-1 Preferred
Stock to be purchased by such Investor under this Agreement.

(b) Registration Rights Agreement. The Registration Rights Agreement shall have
been executed by the parties thereto.

(c) Fairness Opinion. North Point shall have delivered the Fairness Opinion to
the Special Committee.

(d) Recommendation of Special Committee and Approval of the Board. The Special
Committee shall have delivered its Recommendation to the Board, together with a
true and correct copy of the Fairness Opinion, and the Board shall have approved
this Agreement, the Registration Rights Agreement, the Collateral Documents and
the transactions contemplated hereby and thereby.

(e) No Injunction. Consummation of the transactions contemplated hereby, by the
Registration Rights Agreement or the Collateral Documents shall not have been
restrained, enjoined, made illegal or otherwise prohibited by any Applicable
Law, including any order, injunction, decree or judgment of any court or other
Governmental Authority. No court or Governmental Authority shall have determined
by any Applicable Law to make illegal the consummation of the transactions
contemplated hereby.

(f) HSR Act Notification. Any applicable approvals or waiting periods required
under the HSR Act in respect of this Agreement and the transactions contemplated
hereby and any extensions thereof shall have expired or early termination
thereof shall have been granted.

(g) NASD Supplemental Listing Notification. The Corporation shall have filed a
supplemental listing notification with the NASD pursuant to NASD
Rule 4310(c)(17)(D) for the listing of the shares of Common Stock issuable upon
the conversion of the Series A-1 Preferred Stock, Series B-1 Preferred Stock and
Class B-1 Non-Voting Stock (the “Supplemental Listing Application”), and the
NASD shall have approved the listing of such shares of Common Stock.

(h) NASD Confirmation. The NASD shall have confirmed, in response to a written
request by the Corporation, the form of which has been previously provided to
the Investors (the “NASD Request”), that no approval of the Corporation’s
shareholders shall be required for the consummation of the transactions
contemplated hereby (including the issuance of the Preferred Stock) and that
NASDAQ will not subject the Corporation to de-listing if Loral issues the
Preferred Stock without shareholder approval on the terms proposed in this
Agreement, or, if such shareholder approval is required by the NASD, such
shareholder approval shall have been obtained on or before June 30, 2007.

(i) Securities Exemptions. The offer and sale of the Purchased Shares to the
Investors pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

Section 4.02. Conditions to the Obligations of the Corporation. The obligations
of the Corporation to perform, fulfill or carry out its agreements, undertakings
and obligations herein made or expressed to be performed, fulfilled or carried
out on the Closing Date is and shall be subject to fulfillment of or compliance
with, on or prior to the Closing Date, the following conditions precedent, any
of which may be waived in whole or in part by the Corporation to the extent
permitted by Applicable Law:

(a) Representations and Warranties; Performance. The representations and
warranties of the Investors set forth in Section 3.02 of the Agreement (a) shall
be true and correct in all respects (in the case of any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”) or
in all material respects (in the case of any representation or warranty that is
not so qualified), at and as of the date hereof and (b) shall be repeated and
shall be true and correct in all respects (in the case of any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”) or
in all material respects (in the case of any representation or warranty that is
not so qualified) at and as of the Closing Date as if made on such date.

(b) Agreements and Covenants. The Investors shall have duly and, if required to
be performed within a specified time period, timely performed and complied in
all material respects with all agreements, covenants and conditions required by
this Agreement to be performed or complied with by them prior to or on the
Closing Date; and

(c) Certificate. The Investors shall have delivered to the Corporation a
certificate, dated the Closing Date and signed by a duly authorized officer of
each Investor, certifying as to the matters set forth in Sections 4.02(a) and
(b).

Section 4.03. Conditions to the Obligation of the Investors.

The obligation of the Investors to perform, fulfill or carry out their
agreements, undertakings and obligations herein made or expressed to be
performed, fulfilled or carried out on the Closing Date is and shall be subject
to fulfillment of or compliance with, on or prior to the Closing Date, the
following conditions precedent, any of which may be waived by the Investors, in
their sole discretion, in whole or in part:

(a) Representations and Warranties; Performance. The representations and
warranties of the Corporation set forth in Section 3.01 of the Agreement
(a) shall be true and correct in all respects (in the case of any representation
or warranty that is qualified as to “materiality” or “Material Adverse Effect”)
or in all material respects (in the case of any representation or warranty that
is not so qualified), at and as of the date hereof and (b) shall be repeated and
shall be true and correct in all respects (in the case of any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”) or
in all material respects (in the case of any representation or warranty that is
not so qualified) at and as of the Closing Date (except for representations and
warranties expressly made as of a specified date, which need be true only as of
the specified date) as if made on such date.

(b) Agreements and Covenants. The Corporation shall have duly and, if required
to be performed within a specified time period, timely performed and complied in
all material respects with all agreements, covenants and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.

(c) Certificate. The Corporation shall have delivered to the Investors a
certificate, dated the Closing Date and signed by its duly authorized executive
officer of the Corporation, certifying as to the matters set forth in
Sections 4.03(a) and (b).

(d) No Material Adverse Effect. No event shall have occurred and no condition
shall have arisen or been created since the date of this Agreement which has
had, or would be reasonably expected to have, and there shall not otherwise have
been, a Material Adverse Effect.

(e) Placement Fee. The Corporation shall have paid to, or to such designee as
directed by, MHR Fund Management LLC, by a wire transfer of immediately
available funds to the account specified therefor by MHR Fund Management LLC, a
placement fee equal to $6,750,000.

(f) Fees and Expenses. The Corporation shall have paid all fees and expenses set
forth in Sections 6.05(a)(i) and 6.05(a)(ii) in accordance with the terms
thereof and at the times provided for in Sections 6.05(b)(i) and 6.05(b)(ii).

(g) Certificates of Designation. The Series A Certificate of Designation and
Series B Certificate of Designation shall have been duly filed with the
Secretary of State of the State of Delaware and a copy of the Certificate of
Incorporation of the Corporation (including the Series A Certificate of
Designation and Series B Certificate of Designation) certified by the Secretary
of State of the State of Delaware shall have been delivered to the Investors.

(h) Opinion of Counsel to the Corporation. Willkie shall have delivered an
opinion, dated the Closing Date, and addressed to the Investors, substantially
identical in form and substance to that attached hereto as Exhibit G.

(i) Stock Certificates. The Corporation shall have delivered to the Investors
duly executed and issued stock certificates representing the Purchased Shares as
required hereunder.

(j) Proceedings. All corporate and other proceedings to be taken by the
Corporation in connection with this Agreement and the Registration Rights
Agreement and with respect to the transactions contemplated hereby and thereby
to be completed at or prior to the Closing and documents incident thereto shall
have been completed in form and substance reasonably satisfactory to the
Investors, and the Investors shall have received all such counterpart originals
or certified or other copies of this Agreement and the Registration Rights
Agreement.

(k) Amendment of Bylaws. The Bylaws shall have been amended in form and
substance identical to the Form of Amendment to Amended and Restated By-Laws
attached hereto as Exhibit H.

ARTICLE 5

COVENANTS OF THE CORPORATION AND THE INVESTORS

Section 5.01. Redemption of SkyNet 14% Notes. If (i) the Corporation enters into
a definitive binding agreement for the acquisition (through merger,
consolidation, exchange, asset purchase, recapitalization, business combination
or other similar transaction) by the Corporation of a business or business
entity, or a substantial interest therein, for aggregate consideration
(including debt assumed, refunded or remaining outstanding) exceeding
$600 million (an “Acquisition”), and (ii) the Board of Directors of SkyNet
determines in connection with an Acquisition, that it will exercise SkyNet’s
right of optional redemption of the SkyNet 14% Senior Secured Cash/PIK Notes due
2015 (the “Notes”) after the first anniversary of the issuance thereof, pursuant
to Section 5 of the Notes, then the Investors, as holders of the Notes (directly
or through any of their Affiliates), will, at the request of SkyNet, not object
to such optional redemption of the Notes, subject to the consummation of such
Acquisition.

Section 5.02. Authorization of Class B Non-Voting Stock.

(a) Unless the Class B Proposal and Non-Voting Securities Proposal have each
been approved by the Corporation’s stockholders prior to such date, from and
after June 30, 2007, MHR shall be entitled to request by written notice to the
Secretary of the Corporation that the Corporation convene, and following such
notice the Corporation shall take all actions necessary to convene and the Chief
Executive Officer of the Corporation shall call, a special meeting of
stockholders for the purpose of seeking approvals of proposals to amend the
Certificate of Incorporation to (i) remove Section (c) of Article IV thereof
(the “Non-Voting Securities Proposal”) and (ii) authorize the Class B Non-Voting
Stock as a non-voting class of the Corporation’s securities (the “Class B
Proposal”). Prior to filing or mailing of any proxy statement (together with any
amendments thereof and any supplements thereto, the “Proxy Statement”) in
connection with the Class B Proposal, upon MHR’s request, the Corporation shall
provide MHR a reasonable opportunity to review and comment on such Proxy
Statement with respect to any information about the Class B Proposal included
therein and shall include in such Proxy Statement all such comments reasonably
proposed by MHR pursuant to the foregoing. If:

(i) the Non-Voting Securities Proposal and the Class B Proposal are approved by
the stockholders of the Corporation, promptly following such approvals, the
Corporation shall (A) file an amendment to the Certificate of Incorporation with
the Secretary of State of the State of Delaware (x) removing Section (c) of
Article IV thereof, and (y) authorizing the creation of the Class B-1 Non-Voting
Stock and Class B-2 Non-Voting Stock as non-voting classes of the Corporation’s
securities, (B) reserve all such shares of Class B-1 Non-Voting Stock and
Class B-2 Non-Voting Stock for issuance upon the conversion of all outstanding
 shares of Series A Preferred Stock and Series B Preferred Stock, pursuant to
the terms of the Series A Certificate of Designation and Series B Certificate of
Designation, respectively, and the exchange of the Class B-2 Non-Voting Stock
for Class B-1 Non-Voting Stock pursuant to the terms of the Certificate of
Incorporation;

(ii) the Non-Voting Securities Proposal is not approved by the stockholders of
the Corporation and the Class B Proposal is approved by the stockholders of the
Corporation, the Corporation shall (A) file an amendment to the Certificate of
Incorporation with the Secretary of State of the State of Delaware authorizing
the creation of the Class B-1 Non-Voting Stock and Class B-2 NonVoting Stock as
non-voting classes of the Corporation’s securities notwithstanding Section
(c) of Article IV of the Certificate of Incorporation, (B) reserve all such
shares of Class B-1 Non-Voting Stock and Class B-2 Non-Voting Stock for issuance
upon the conversion of all outstanding shares of Series A Preferred Stock and
Series B Preferred Stock, pursuant to the terms of the Series A Certificate of
Designation and Series B Certificate of Designation, respectively, and the
exchange of the Class B-2 Non-Voting Stock for Class B-1 Non-Voting Stock
pursuant to the terms of the Certificate of Incorporation; or

(iii) the Non-Voting Securities Proposal is approved by the stockholders of the
Corporation and the Class B Proposal is not approved by the stockholders of the
Corporation, the Corporation shall file an amendment to the Certificate of
Incorporation with the Secretary of State of the State of Delaware removing
Section (c) of Article IV thereof.

(b) If MHR does not deliver a written request to hold a special meeting of
stockholders as provided for in subsection (a) above, then not less than
seventy-five (75) days prior to the next annual meeting of the stockholders of
the Corporation (or forty-five (45) days if such meeting is held in 2006), or
promptly following the Board’s determination to convene or the Corporation’s
receipt of notice of a special meeting of stockholders (but excluding any
special meeting of stockholders held in 2006), the Corporation shall provide MHR
notice of such meeting and include among the matters to be voted upon at such
meeting the Class B Proposal and the Non-Voting Securities Proposal.

(c) Until the date that the Class B Proposal is approved by the stockholders of
the Corporation, the Corporation shall include among the matters to be voted
upon at any annual meeting the Class B Proposal.

Section 5.03. Bring-Down Certificate. Immediately prior to each date that
(i) shares of Series A-1 Preferred Stock and Series B-1 Preferred Stock are
issued as PIK Dividends (the “PIK Dividend Issuance Date”), (ii) shares of
Common Stock, Class B Non-Voting Stock or Series A-1 Preferred Stock are issued
upon conversion of the Series A Preferred Stock or Series B Preferred Stock and
Class B Non-Voting Stock (the “Conversion Issuance Date”), (iii) shares of
Series A-2 Preferred Stock or Series B-2 Preferred Stock are issued in
accordance with the terms of the Series A Certificate of Designation or Series B
Certificate of Designation, as the case may be (the “Series A-2 Preferred
Issuance Date” or “Series B-2 Preferred Issuance Date”, as the case may be), or
(iii) shares of Series A-1 Preferred Stock or Common Stock are issued pursuant
to Section 5.06 on any Threshold Conversion Issuance Date, the Corporation shall
(A) execute and deliver to the Investor(s) receiving such PIK Dividends,
Series A-2 Preferred Stock, Series B-2 Preferred Stock or converting such
share(s) of Preferred Stock, Class B Non-Voting Stock or Common Stock, as
applicable, a certificate (the “Bring-Down Certificate”), dated as of the PIK
Dividend Issuance Date, the Series A-2 Preferred Issuance Date, theSeries B-2
Preferred Issuance Date, the Conversion Issuance Date or the Threshold
Conversion Issuance Date, as the case may be, and substantially in the form
attached hereto as Exhibit I, from the Chief Executive Officer or Chief
Financial Officer of the Corporation, and (B) in the case of any Conversion
Issuance Date involving the conversion of 3% or more of the number of
outstanding shares of Series A Preferred Stock, or in the case of any Series A-2
Preferred Issuance Date, Series B-2 Preferred Issuance Date, Threshold
Conversion Issuance Date, cause to be delivered to such Investor(s) an opinion
of outside counsel to the Corporation, dated as of the Conversion Issuance Date,
Series A-2 Preferred Issuance Date, Series B-2 Preferred Issuance Date or
Threshold Conversion Issuance Date, as the case may be, and substantially in the
form attached hereto as Exhibit J.

Section 5.04. Trading. The Preferred Stock issued pursuant hereto shall not be
listed on any national securities exchange or included in any automated
quotation system on the Closing Date. Upon the written request of the holders of
a majority of the then-outstanding shares of Preferred Stock, the Corporation
shall promptly apply for and use best efforts to obtain the listing of the
Preferred Stock on the national securities exchange or automated quotation
system as so requested by the holders of the Preferred Stock and register the
Preferred Stock and the shares of Common Stock issuable pursuant thereto under
the Exchange Act.

Section 5.05. Conversion Upon Certain Transfers.

(a) Upon the transfer of any share(s) of Series B-1 Preferred Stock or Class B-1
Non-Voting Stock to any Person who is not and does not become an Affiliate or
Associate of, or a member of a “group” (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934) with, MHR, and is a Qualified
Transferee, then the Series B-1 Preferred Stock (including any Series B PIK
Dividends paid or accrued in respect thereof), or Class B-1 Non-Voting Stock
held by such transferee shall be automatically converted into shares of
Series A-1 Preferred Stock (in the case of Series B-1 Preferred Stock) or Common
Stock (in the case of Class B-1 Non-Voting Stock), on a one for one basis.

(b) In the event that (i) solely as a result of such transfer of shares of
Series B-1 Preferred Stock or Class B-1 Non-Voting Stock, such transferee would
become the Beneficial Owner of more than 35.9% of the voting power of
Corporation, or (ii) such transferee is the Beneficial Owner of more than 35.9%
but less than 50% of the voting power of the Corporation immediately prior to
such transfer of shares of Series B-1 Preferred Stock or Class B-1 Non-Voting
Stock (such transferee in each of (i) and (ii), a “Disqualified Transferee”)
then (A) in the case of clause (i) above, such number of shares of Series B-1
Preferred Stock or Class B-1 Non-Voting Stock transferred shall not be converted
into shares of Series A-1 Preferred Stock (in the case of Series B-1 Preferred
Stock) or Common Stock (in the case of Class B-1 Non-Voting Stock), so that the
transferee does not become the Beneficial Owner of more than 35.9% of the voting
power of the Corporation solely as a result of such transfer, and (B) in the
case of clause (ii) above, all the shares of Series B-1 Preferred Stock or
Class B-1 Non-Voting Stock so transferred shall not be converted into shares of
Series A-1 Preferred Stock (in the case of Series B-1 Preferred Stock) or Common
Stock (in the case of Class B-1 Non-Voting Stock). The restrictions on the
conversion of shares of Series B-1 Preferred Stock or Class B-1 Non-Voting Stock
for shares of Series A-1 Preferred Stock (in the case of Series B-1 Preferred
Stock) or Common Stock (in the case of Class B-1 Non-Voting Stock) set forth in
this Section 5.05, (i) shall be of no further and effect as of and from the
Majority Ownership Date, and (ii) may be waived upon the Corporation’s prior
written consent.

Section 5.06. Threshold Conversion.

(a) If at any time after the Closing Date, the sum of the number of shares of
Common Stock issuable upon conversion of the Series A-1 Preferred Stock and the
number of shares of Common Stock held by MHR is below the Threshold, then a
number of shares of the (i) Series B-1 Preferred Stock (including any PIK
Dividends paid or accrued thereon), and (ii) Series B-2 Preferred Stock, if the
Exchange Proposal Approval has occurred by such date, then held by MHR shall be
converted in accordance with the procedures set forth in subsection (b) below
into such number of shares of Series A-1 Preferred Stock (on a one for one
basis) or Common Stock (at the then-applicable conversion rate) (such choice to
be at the option and sole discretion of MHR) such that the aggregate number of
shares of Common Stock issuable upon conversion of the shares of Series A-1
Preferred Stock and Common Stock held by MHR equals (but does not exceed), as a
percentage of the aggregate voting power of all outstanding securities issued by
the Corporation at any time and from time to time (assuming the conversion of
all outstanding shares of Series A-1 Preferred Stock held by MHR), the
Threshold. In the event that (i) the shares of Series B Preferred Stock that are
converted for Series A-1 Preferred Stock or Common Stock, as the case may be,
pursuant to the immediately preceding sentence are not sufficient to increase
the number of shares of Series A-1 Preferred Stock and Common Stock held by MHR
so as to equal (but not exceed) the Threshold, or (ii) MHR does not hold any
shares of Series B Preferred Stock to convert for Series A-1 Preferred Stock or
Common Stock, as the case may be, pursuant to the immediately preceding
sentence, then a number of shares of Class B-1 Non-Voting Stock held by MHR (if
any) shall be converted in accordance with the procedures set forth in the
Amended and Restated Certificate of Incorporation into Common Stock (on a one
for one basis) such that the aggregate number of shares of Series A-1 Preferred
Stock and Common Stock held by MHR (including the shares of Series B Preferred
Stock that were converted for Series A-1 Preferred Stock or Common Stock, as the
case may be, pursuant to the immediately preceding sentence) equals (but does
not exceed) the Threshold.

(b) The Corporation shall provide a written notice in substantially the form
attached hereto as Exhibit K (the “Threshold Conversion Notice”) not less than
ten (10) days following the end of each calendar quarter and within five
(5) Business Days after any issuance of securities exceeding two percent (2%) of
the voting power of the Corporation. Within five (5) Business Days after receipt
of the Threshold Conversion Notice, MHR shall either confirm the calculations
set forth therein with respect to the number of shares of Series B Preferred
Stock and/or Class B-1 Non-Voting Stock to be converted pursuant to clause
(a) above, in a written notice substantially in the form attached hereto as
Exhibit L (a “Notice of Confirmation”) or dispute the calculations set forth
therein with respect to the number of shares of Series B Preferred Stock and/or
Class B-1 Non-Voting Stock to be converted pursuant to clause (a) above, in a
written notice substantially in the form attached hereto as Exhibit M (a “Notice
of Disagreement”), and in either case specify whether any or all of such shares
of Series B Preferred Stock, if any, are to be converted into shares of
Series A-1 Preferred Stock or Common Stock. Within three (3) Business Days (or
fifteen (15) calendar days if the physical delivery of any certificate is
involved) after the Corporation’s receipt of (i) a Notice of Confirmation, the
Corporation shall issue such number of shares of Series A-1 Preferred Stock
and/or Common Stock as set forth in the Threshold Conversion Notice, and (ii) a
Notice of Disagreement, the Corporation shall issue such number of shares of
Series A-1 Preferred Stock and/or Common Stock set forth in the Threshold
Conversion Notice and the parties shall use their reasonable best efforts to
resolve the disagreements set forth in the Notice of Disagreement and the
Corporation shall, promptly upon such resolution, issue such number of
additional shares of Series A-1 Preferred Stock and/or Common Stock as
necessary. Each such date of issuance of shares of Series A-1 Preferred Stock
and/or Common Stock pursuant to the terms of this Section 5.06 shall be referred
to herein as a “Threshold Conversion Issuance Date”.

Section 5.07. Contributions to SkyNet. For as long as at least thirty-three
(33%) percent of the shares of Preferred Stock originally issued on the Closing
Date are held by the Investors, neither the Corporation nor any of its
Subsidiaries, whether now or hereafter existing (other than SkyNet and any of
its Subsidiaries (for purposes of this paragraph, the “Transferor”)), shall, and
the Corporation and any of its Subsidiaries shall not take any action that would
cause any Joint Venture in which the Corporation or any of its Subsidiaries
(other than SkyNet and any of its Subsidiaries) has an equity interest, whether
now or hereafter existing, to, Transfer any assets or property (whether cash or
otherwise) to SkyNet, any of its Subsidiaries or any Joint Venture in which
SkyNet or any of its Subsidiaries has an equity interest, whether now or
hereafter existing (collectively, for purposes of this paragraph, a
“Transferee”) unless:

(a) such Transfer is (i) made pursuant to agreements in existence on the date
hereof, copies of which are listed on Section 5.07(a) of the Corporation
Schedule of Exceptions and which were previously provided to the Investors if
the consideration paid by the Transferor pursuant to such agreement exceeded one
million dollars ($1,000,000) in the aggregate (other than satellite construction
contracts made in the ordinary course of business), (ii) made pursuant to or in
connection with any satellite construction contracts made in the ordinary course
of business, (iii) made in the ordinary course of the business relationship
between the Transferor and the Transferee consistent with their respective past
practice, (iv) for consideration or services received and on terms that, in the
aggregate, are, no less favorable to the Transferor than those that could be
obtained at the time in arms’ length dealings with a Person who is not an
Affiliate, provided that such determination shall be made (A) if such
consideration or services received exceed $500,000, in good faith by the Board,
and (B) if such consideration or services received exceed $5,000,000, in good
faith by the Board upon consultation and after taking the advice of an
independent third party expert, if requested by the Investors, which request
shall be made within ten (10) Business Days after notice to the Investors, which
shall be given not less than fifteen (15) Business Days prior to the date of
such determination, (v) made pursuant to tax sharing arrangements approved by
the Investors at or prior to the time such tax sharing arrangements are
determined, such approval not to be unreasonably withheld, or (vi) of the four
(4) SatMex 6 transponders pursuant to the terms set forth on Section 5.07(a) of
the Corporation Schedule of Exceptions; or

(b) as conditions precedent to the consummation of the transactions contemplated
by such Transfer:

(i) the Transferee represents and covenants to the Transferor that the Secured
Loan Agreement (as defined below) and the terms of such acquisition shall be
approved by the board of directors of SkyNet;

(ii) the Transferor (as lender) and Transferee (as borrower) enter into an
intergroup secured loan agreement (the “Secured Loan Agreement”) pursuant to
which, except in the case of the Transfers disclosed in Section 5.07(b) of the
Corporation Schedule of Exceptions, which Security Interest shall be as
described in such Schedule of Exceptions, the Transferee grants to the
Transferor for its sole benefit a first-priority security interest (the
“Security Interest”) in (i) all of the assets so Transferred, (ii) all of the
assets or property acquired using or in substitution for, in each case in whole
or in part, the assets so Transferred, or (iii) other assets of the Transferee
having at least an equivalent value to the assets Transferred by the Transferor,
as determined in good faith by the Board (each of (i), (ii) and (iii),
individually or collectively, the “Collateral”). For the avoidance of doubt,
(a) in the event that the Collateral is a satellite(s), the Collateral shall
include any and all transponder leases thereon entered into at any time and from
time to time, and (b) the amount of the obligation secured shall not exceed the
principal of the applicable loan, plus interest, fees, expenses and indemnities
or any other amounts that may become due and payable in connection with such
loan; and

(iii) the Transferor receives the written legal opinion of outside counsel
(which counsel, if not the Corporation’s regular outside counsel, shall be
reasonably acceptable to the Investors), which shall be addressed to and be in
form and substance reasonably and in good faith satisfactory to the Transferor
and the Board, regarding the Transfer and the transactions contemplated thereby,
which opinion shall include customary opinions and exceptions (including that
such opinion shall be limited to matters of New York and Delaware corporate law
and the law of the Uniform Commercial Code), including (i) the enforceability of
the Secured Loan Agreement, (ii) if the Collateral shall constitute property the
perfection of which is governed by the Uniform Commercial Code, the validity,
enforceability and perfection of the Transferor’s security interest in the
Collateral, (iii) the receipt of all required consents, the execution and
delivery of all agreements, the making of any required filings, the taking of
any other actions and the absence of any conflicts that any of the Transfer,
Secured Loan Agreement or Security Interest have under the Transferee’s charter
or bylaws, or with any then-existing obligations of the Transferee or to which
the Transferee is subject that exceed $5 million as certified by the Transferee
(with a copy to the Transferor), provided, however, that any opinion with
respect to any obligations of the Transferee or to which the Transferee is
subject that are between $5 million and $10 million or which are pursuant to
satellite construction contracts may be delivered by the Transferee’s in-house
counsel rather than such outside counsel.

Section 5.08. Permitted Indebtedness. For as long as at least thirty-three (33%)
percent of the shares of Preferred Stock originally issued on the Closing Date
are held by the Investors:

(a) The Corporation shall not incur any Indebtedness (other than (i) any
Guarantees by the Corporation in favor of SS/L relating solely to SS/L’s
performance under any satellite manufacturing agreements, and (ii) from any
wholly-owned Subsidiary so long as the Corporation does not grant any security
interest relating to or in connection with such Indebtedness) in excess of One
Million Dollars ($1,000,000) in the aggregate unless the Adjusted Tangible Asset
Value as of the date set forth in the most recent periodic report of the
Corporation filed pursuant to the Exchange Act exceeds the TAV Threshold. If the
Adjusted Tangible Asset Value as of the date set forth in the most recent
periodic report of the Corporation filed pursuant to the Exchange Act exceeds
the TAV Threshold, the Corporation shall be permitted to incur Indebtedness from
the day after the filing of such periodic report until the day of the filing of
the next periodic report (the “Indebtedness Incurrence Period”), provided that
the amount of such Indebtedness shall not exceed, when aggregated with all other
Indebtedness incurred during such Indebtedness Incurrence Period, an amount
equal to one-half of the difference between the Adjusted Tangible Asset Value as
of the date set forth in the most recent periodic report of the Corporation
filed pursuant to the Exchange Act and the TAV Threshold;

(b) Prior to any incurrence of any Indebtedness permitted by the paragraph
immediately above, the Corporation shall deliver to the Investors a certificate,
signed by a duly authorized officer of the Corporation, stating that the
Corporation has determined, in good faith and in consultation with and after
taking the advice of the Chief Financial Officer of the Corporation, that
(A) the Adjusted Tangible Asset Value exceeds the TAV Threshold, and (B) the
Indebtedness to be incurred will not exceed one-half of the difference between
the Adjusted Tangible Asset Value and the TAV Threshold, in each case as of the
date of the incurrence of such Indebtedness; and

(c) If any Subsidiary of the Corporation (other than SkyNet and its
Subsidiaries) incurs Indebtedness, such Subsidiary shall not Transfer (i) any
proceeds or other consideration received by such Subsidiary from the incurrence
of such Indebtedness, and (ii) any substitution of such proceeds or other
consideration, including assets or property acquired using such proceeds or
consideration or proceeds or other consideration received from the disposition
of such assets or property, to SkyNet or any of its Subsidiaries, except in
compliance with Section 5.07 hereof.

Section 5.09. Limitations on Disposition. Each of the Investors agrees not to
make any disposition of all or any portion of the Series A Preferred Stock,
Series B Preferred Stock or the shares of Common Stock or Class B Non-Voting
Stock issued upon conversion thereof unless and until:

(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement;

(b) such disposition is made pursuant to Rule 144 promulgated under the
Securities Act;

(c) such Investor shall have delivered to the Corporation a written opinion by
counsel which is reasonably acceptable to the Corporation to the effect that the
proposed transfer is exempt from the registration and prospectus delivery
requirements of the Securities Act;

(d) such Investor shall have transferred such shares of Series A Preferred
Stock, Series B Preferred Stock, Common Stock or Class B Non-Voting Stock, as
the case may be, to an Affiliate of such Investor and such Affiliate has
delivered to the Corporation a written agreement making the representations set
forth in Section 3.02(b) and agreeing to be bound by the restrictions of
Sections 5.09, 5.10 and 5.12 hereof, in each case to the extent applicable, with
respect to the shares so transferred; or

(e) in the case of any transfer of shares of Series A-2 Preferred Stock or
Series B-2 Preferred Stock, the transferee has agreed to the covenant not to
vote such shares in accordance with Section 5.15 hereof.

Section 5.10. Investor Transfer Restriction. In addition to the limitations on
disposition set forth in Section 5.09 hereof, the Investors shall not, in any
single transaction or series of related transactions, without the Corporation’s
prior written consent, transfer Beneficial Ownership of any shares, directly or
indirectly, of Series A-1 Preferred Stock issued on the Closing Date (or Common
Stock issuable to the Investors upon the conversion thereof) to any Person who
is a Restricted Transferee (the “Transfer Restriction”). The Transfer
Restriction shall be of no further force and effect as of the Majority Ownership
Date.

Section 5.11. MHR Board Representation. The Investors shall have the right, as
of the Closing Date, to designate a director (the “MHR Designee”) to the Board,
and upon such designation, the Board shall appoint such MHR Designee to the
Class II directors, and recommend to the stockholders of the Corporation to vote
for the election of the MHR Designee at any meeting of stockholders convened to
elect directors to such class of directors. Simultaneously with the appointment
of the MHR Designee to the Board, the boards of directors of SS/L and SkyNet
shall appoint such MHR Designee to the boards of directors of SS/L and SkyNet,
respectively.

Section 5.12. MHR Voting Covenant.

(a) For a period terminating upon the earlier of (i) the fifth (5th) anniversary
of the Closing Date, and (ii) the Majority Ownership Date, the Investors agree
to vote all of the shares of Series A-1 Preferred Stock issued on the Closing
Date (or shares of Common Stock issued upon the conversion thereof) then held by
the Investors with respect to election or removal of directors in accordance
with the recommendation of the Board; provided, however, that notwithstanding
the foregoing, the Investors shall have a right to abstain from voting any
securities of the Corporation that it may hold at any time, including the shares
of Series A-1 Preferred Stock issued on the Closing Date (or any shares of
Common Stock issuable upon the conversion thereof).

(b) At the next annual meeting of stockholders of the Corporation, MHR shall
vote all shares of Common Stock held as of the record date for such meeting in
favor of a proposal to increase the number of authorized shares of Common Stock
to sixty (60) million shares.

Section 5.13. Further Actions.

(a) The Corporation and the Investors agree to use all reasonable best efforts
to take all actions and to do or cause to be done all other things required,
necessary, proper or advisable to consummate and make effective the transactions
contemplated hereby as promptly as practicable. In furtherance and not in
limitation of the foregoing:

(i) the Corporation and the Investors agree to make, or cause to be made, all
appropriate filings pursuant to the HSR Act with respect to the transactions
contemplated hereby as promptly as practicable and to supply, or cause to be
supplied, as promptly as practicable any additional information and documentary
material that may be requested pursuant to the HSR Act and use their reasonable
best efforts to take, or cause to be taken, all other actions consistent with
this Section 5.13(a)(i) necessary to cause the expiration or termination of all
applicable waiting periods under the HSR Act as soon as practicable;

(ii) the Corporation shall, as promptly as practicable, file or supply, or cause
to be filed or supplied, all applications, notifications and information
required to be filed or supplied by the Corporation pursuant to Applicable Law
in connection with this Agreement and the consummation of the transactions
contemplated hereby, including (A) filings with the SEC, (B) the Supplemental
Listing Application with the NASD, and (C) (1) as promptly as practicable, but
in no event more than three (3) Business Days after the date hereof, submit the
NASD Request and make any required submissions to the NASD or submissions to the
NASD that the Corporation determines should be made with respect to this
Agreement and the transactions contemplated hereby as are advisable to
consummate the transactions contemplated hereby, (2) supply, as promptly as
practicable, any additional information and documentary material that may be
requested by the NASD or which the Corporation determines should be supplied,
and (3) use its reasonable best efforts to timely obtain any required consent,
permit, authorization, approval, interpretive letter or waiver in connection
with such submissions or otherwise from the NASD, in each case in compliance
with Section 5.13(c) below. In furtherance and not in limitation of the
foregoing (and without prejudice to the obligations of the Corporation pursuant
to Section 5.13(b) below), in the event that the NASD makes a final
determination that the transactions contemplated hereby require the approval of
the Corporation’s shareholders, the Corporation shall promptly convene a meeting
of shareholders and take all action necessary or advisable to obtain such
shareholder approval. Prior to the filing or mailing of any Proxy Statement in
connection with seeking to obtain such shareholder approval, the Corporation
shall provide the Investors a reasonable opportunity to review and comment on
such Proxy Statement and shall include in such Proxy Statement all such comments
reasonably proposed by the Investors pursuant to the foregoing. Any Proxy
Statement submitted to the Corporation’s shareholders pursuant to this
Section 5.13(a)(ii)(C) shall also include the Class B Proposal and the
Non-Voting Securities Proposal.

(b) If any objections are asserted with respect to the transactions contemplated
hereby by any Governmental Authority or the NASD, the Corporation and the
Investors shall use its reasonable best efforts to resolve any such objections
with the goal of enabling the transactions contemplated by this Agreement to be
consummated as promptly as practicable. In furtherance and not in limitation of
the covenants of the parties contained in this Section 5.13, each of the
Corporation and the Investors shall use its reasonable best efforts to resolve
such objections, if any, as may be asserted by a Governmental Authority or the
NASD with respect to the transaction contemplated hereby. In connection with the
foregoing, if any administrative or judicial action or proceeding by any party
is instituted (or threatened to be instituted) challenging any transaction
contemplated by this Agreement, each of the Corporation and the Investors shall
cooperate in all respects with each other and use its respective reasonable best
efforts to contest and resist any such action or proceeding and to have vacated,
lifted, reversed or overturned any decree, judgment, injunction, interpretive
letter or other order, whether temporary, preliminary or permanent, that is in
effect and that prohibits, prevents, conditions or restricts the consummation of
the transactions contemplated by this Agreement. Notwithstanding the foregoing
or any other provision of this Agreement other than the obligation of the
Corporation to convene a special meeting of shareholders as described in
Section 5.13(a)(ii)(C), nothing contained in this Section 5.13 shall require the
Investors or the Corporation to consummate the transactions contemplated hereby
on terms materially different from the terms set forth in this Agreement.

(c) Each of the Corporation and the Investors shall, in connection with the
efforts referenced in this Section 5.13, (i) cooperate and consult with each
other in connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by any party,
(ii) promptly inform the other party of any material communication received by
such party from, or given by such party to, any Governmental Authority or the
NASD and of any material communication received or given in connection with any
proceeding by any party, in each case, regarding the transactions contemplated
hereby, (iii) consult with the other party in advance of any meeting or
conference, whether in-person or by telephone, with any Governmental Authority,
the NASD or, in connection with any proceeding by any party, with any other
Person, and to the extent permitted by such applicable Governmental Authority,
the NASD or other Person, give the other party the opportunity to attend and
participate in such meetings and conferences. In furtherance and not in
limitation of the foregoing, the Corporation shall, in connection with the
efforts referenced in Section 5.13(a)(ii)(C), (i) permit counsel for the
Investors to review in advance, and consider in good faith the views of the
Investors in connection with, any proposed written communication to the NASD and
provide counsel for the Investors with copies of all filings and submissions
made by the Corporation and all correspondence between the Corporation (and its
advisors) with the NASD and any other information supplied by the Corporation
and the Corporation’s Subsidiaries to the NASD or received from the NASD in
connection with the transactions contemplated by this Agreement, (ii) furnish to
the Investors such information and assistance as the Investors reasonably may
request in connection with the preparation of any submissions to, or proceedings
by, the NASD, and (iii) obtain the consent of the Investors prior to the
submission of any proposed written communication to the NASD, which consent
shall not be unreasonably withheld.

(d) Notwithstanding anything to the contrary herein, nothing in this
Section 5.13 shall require any party to amend this Agreement or to waive or
forbear from exercising any of its rights or remedies hereunder.

Section 5.14. Authorization of Exchange Proposal.

(a) From and after June 30, 2007, MHR shall be entitled to request by written
notice to the Secretary of the Corporation that the Corporation convene, and
following such notice the Corporation shall take all actions necessary to
convene and the Chief Executive Officer of the Corporation shall call, a special
meeting of stockholders for the purpose of seeking approval of a proposal to
authorize the immediate and automatic exchange of any shares of Class B-2
Non-Voting Stock for shares of Class B-1 Non-Voting Stock (the “Exchange
Proposal”). Prior to filing or mailing of any Proxy Statement in connection with
the Exchange Proposal, upon MHR’s request, the Corporation shall provide MHR a
reasonable opportunity to review and comment on such Proxy Statement with
respect to any information about the Exchange Proposal included therein and
shall include in such Proxy Statement all such comments reasonably proposed by
MHR pursuant to the foregoing. If the Exchange Proposal is approved by the
affirmative vote of holders of a majority of the votes cast (whether in person,
by proxy at a meeting of shareholders or by written consent in lieu of a special
meeting) (the “Exchange Proposal Approval”), then each share of Class B-2
Non-Voting Stock (whether outstanding at such time or to be issued at any time
following the Exchange Proposal Approval upon the conversion of shares of
Series A-2 Preferred Stock or Series B-2 Preferred Stock) shall be automatically
and immediately exchanged (on a one-for-one basis) into a share of Class B-1
Non-Voting Stock.

(b) If MHR does not request to hold a special meeting of stockholders as
provided for in subsection (a) above, then (i) not less than seventy-five
(75) days prior to each annual meeting of the stockholders of the Corporation
(or sixty (60) days in the case of the 2007 annual meeting of stockholders), or
(ii) promptly following the earlier of the Board’s determination to convene or
the Corporation’s receipt of notice of, a special meeting of stockholders, the
Corporation shall provide MHR written notice of such meeting and shall include
among the matters to be voted upon at such meeting the Exchange Proposal. Within
five (5) Business Days following receipt of such written notice, MHR shall
notify the Corporation if it does not want the Exchange Proposal to be included
among the matters to be voted upon at such meeting and if MHR so notifies the
Corporation or does not respond within such five (5) Business Days, the Exchange
Proposal shall not be included among the matters to be voted upon at such
meeting. The Corporation shall not file any report or statement with the SEC,
NASD or any securities exchange in respect of any meeting prior to compliance
with the notice procedures set forth in the immediately preceding sentence,
except as required by Applicable Law and NASD listing requirements.

Section 5.15. Voting Covenant of Series A-2 Preferred Stock and Series B-2
Preferred Stock. Neither the Investors nor any subsequent holder or any person
empowered to vote any shares of Series A-2 Preferred Stock or Series B-2
Preferred Stock shall vote any such shares of Series A-2 Preferred Stock or
Series B-2 Preferred Stock held by them at any time or which they are empowered
to vote pursuant to Section B of Article VI of the Series A Certificate of
Designation and Series B Certificate of Designation, respectively. Any holder of
shares of Series A-2 Preferred Stock and Series B-2 Preferred Stock shall, prior
to Transfer of any such shares, obtain and deliver to the Corporation the
written agreement of any transferee to be bound by the terms of this
Section 5.15.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Survival of Representations and Warranties. The respective
representations and warranties of the Corporation and the Investors contained in
or made pursuant to this Agreement shall remain in full force and effect and
shall survive the execution and delivery of this Agreement and the delivery of
and payment for the Series A-1 Preferred Stock and Series B-1 Preferred Stock
through the date that is thirty (30) months after Closing Date, and shall in no
way be affected by any investigation of the subject matter thereof, or statement
as to the results thereof, made by or on behalf of the Investors or the
Corporation; provided that the representations and warranties of the Corporation
contained in Sections 3.01(a) (Organization, Good Standing and Qualification),
3.01(b) (Authorization), 3.01(c) (Valid Issuance), 3.01(d) (Capitalization),
3.01(e) (Series A-1 Preferred Stock Issuance), 3.01(f) (Noncontravention),
3.01(i) (No General Solicitation) and 3.01(m) (No Brokers) shall survive until
the expiration of the applicable statute of limitations. The representations and
warranties of the Corporation contained in any Bring-Down Certificate shall
survive until the expiration of the applicable statute of limitations; provided,
that the survival of the representations and warranties of the Corporation in
any Bring-Down Certificate shall be only to the extent of the issuance of
capital stock covered by such certificate.

Section 6.02. Indemnification.

(a) The Corporation (the “Indemnifying Party”) shall indemnify, defend and hold
harmless to the fullest extent permitted by law the Investor and the Investor’s
Affiliates and each of their respective officers, directors, managers, partners,
stockholders, members, investors, employees, advisors, agents and other
representatives and any Affiliate of the foregoing, and each of their respective
successors and permitted assigns and each Person who controls any of the
foregoing, within the meaning of the Securities Act and the Exchange Act (each,
an “Investor Indemnified Party”), from and against, and shall promptly reimburse
each Investor Indemnified Party for, all demands, claims, actions or causes of
action (whether or not such demands, claims, actions or causes of action are
brought by the Corporation, the SEC, the United States Department of Justice or
any other governmental entity, or whether or not the Investor Indemnified Party
is a party thereto), assessments, losses, damages, liabilities, costs and
expenses, including reasonable attorney’s fees and expenses of investigation and
attorneys’ and accountants’ fees and expenses in connection with any action,
suit or proceeding, including those incurred upon any appeal, joint or several,
arising or resulting from or in connection with any misrepresentation or any
breach of any representation or warranty, covenant or agreement of the
Corporation contained in this Agreement, any of the other Collateral Documents,
or in any certificate or other document required to be furnished by the
Corporation pursuant to this Agreement (collectively, the “Investor Indemnified
Liabilities”).

(b) Whenever any claim for indemnification shall arise under this Section 6.02,
the Investor Indemnified Party shall notify the Indemnifying Party of the claim
and, when known, the facts constituting the basis for such claim; provided,
however, that failure to give such notice shall not affect any of the
indemnification or other rights of any Investor Indemnified Party hereunder,
except if and to the extent the Corporation is prejudiced by such failure. In
the event of any claim for indemnification hereunder resulting from or in
connection with legal proceedings by a third party (a “Proceeding”), such notice
shall also specify, if known, the amount or an estimate of the amount of the
liability arising therefrom.

If any Proceeding is filed or instituted against the Investor Indemnified Party
asserting any claim for which the Indemnifying Party may be responsible
hereunder, written notice thereof shall be given to the Indemnifying Party as
promptly as practicable; and if the Indemnifying Party shall acknowledge in
writing that the Indemnifying Party shall be responsible and liable for all
Investor Indemnified Liabilities in connection with such lawsuit as and to the
extent set forth herein, then the Indemnifying Party shall be entitled, if the
Indemnifying Party so elects (subject to the Investor Indemnified Party’s
written consent which may be withheld by the Investor Indemnified Party to the
extent that the Investor Indemnified Party’s rights under any other contested
matter or any aspect of the Investor Indemnified Party’s ongoing business
operations may be prejudiced by the Investor Indemnified Party’s lack of control
over such lawsuit, to take control of the defense and investigation of such
lawsuit and to employ and engage attorneys of their own choice, reasonably
satisfactory to such Investor Indemnified Party, to handle and defend the same,
at the Indemnifying Party’s cost, risk and expense; and the Investor Indemnified
Party shall cooperate in all reasonable respects, at the Indemnifying Party’s
cost, risk and expense, with the Indemnifying Party and such attorneys in the
investigation, trial and defense of such lawsuit and any appeal arising
therefrom. If the Investor Indemnified Party withholds its consent for the
Indemnifying Party to take control of the defense and investigation of such
lawsuit because and to the extent that the Investor Indemnified Party’s rights
under any other contested matter or any aspect of the Investor Indemnified
Party’s ongoing business operations may be prejudiced by the Investor
Indemnified Party’s lack of control over such lawsuit), the Investor Indemnified
Party may employ counsel and participate in the defense thereof but the
reasonable fees and expenses of such counsel shall be at the expense of the
Indemnifying Party and shall be borne by such Indemnifying Party and paid as
incurred (it being understood, however, that such Indemnifying Party shall not
be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Investor Indemnified Parties who are parties to
such Proceeding). Except as set forth in the immediately preceding sentence,
such Investor Indemnified Party shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Investor Indemnified Party unless the employment of such counsel
shall have been authorized in writing by such Indemnifying Party in connection
with the defense of such Proceeding or such Indemnifying Party shall not have
employed counsel to have charge of the defense that is reasonably satisfactory
to the Investor Indemnified Party of such Proceeding within 60 days of the
receipt of notice thereof or such Investor Indemnified Party shall have
reasonably concluded that there may be defenses available to it that are
different from, additional to, or in conflict with those available to such
Indemnifying Party (in which case such Indemnifying Party shall not have the
right to direct that portion of the defense of such Proceeding on behalf of such
Investor Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Investor Indemnified Parties who are parties to
such Proceeding). An Indemnifying Party shall not be liable for any settlement
or compromise of any such Proceeding effected without its consent, but if
settled or compromised with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Investor Indemnified
Party from and against any loss or liability by reason of such settlement. An
Indemnifying Party shall not, without the prior written consent of the Investor
Indemnified Party, consent to a settlement of, or the entry of any judgment
arising from, any pending or threatened Proceeding in respect of which such
Investor Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Investor Indemnified Party, unless such
settlement includes an unconditional release of such Investor Indemnified Party
from all liability on claims that are the subject matter of such Proceeding and
does not include an admission of fault, culpability or failure to act, by or on
behalf of such Investor Indemnified Party.

(c) The rights of the Investor Indemnified Parties under this Section 6.02 shall
be in addition to (i) any cause of action or similar right of any Investor
Indemnified Party against an Indemnifying Party or other Persons, or (b) any
liabilities to which the parties may be subject to pursuant to any Applicable
Law. In the event that the transactions described herein are not consummated, or
are otherwise modified or prevented in any way, other than in accordance with
Section 6.17 hereof, the provisions of this Section 6.02 shall remain and
continue to be valid, legally binding and in full force and effect. The
Indemnifying Party agrees that no Investor Indemnified Party shall have any
liability to an Indemnifying Party or other Persons (including its security
holders or creditors) for any damages, indirect, consequential or otherwise
arising out of, related to, or in connection with this Agreement or any of the
transactions contemplated hereby, except only for actual damages arising solely
in connection with breach by the Investors of any of their representations,
warranties or covenants that are contained in this Agreement.

Section 6.03. Termination. This Agreement may be terminated:

(a) at any time prior to the Closing Date by the written agreement of the
Corporation and the Investors;

(b) at any time prior to the Closing Date by either the Corporation or the
Investors by written notice to the other party if the transactions contemplated
hereby shall not have been consummated pursuant hereto by 5:00 p.m. New York
City time ninety (90) days after the date hereof (the “Termination Date”),
unless such date shall be extended by the mutual written consent of the
Corporation and the Investors; provided, however, that the right to terminate
this Agreement under this Section 6.03(b) shall not be available to any party
until June 30, 2007 if all of the conditions set forth in Article IV shall have
been satisfied at any time prior to the Termination Date, except for (A) such
conditions that, by their terms, can only or must be satisfied on the Closing
Date, and (B) the conditions set forth in Sections 4.01(g) and 4.01(h) hereof;
provided further, however, that the right to terminate this Agreement under this
Section 6.03(b) shall not be available to any party that has breached in any
material respect its obligations under this Agreement in any manner that shall
have proximately contributed to the occurrence of the failure of the Closing to
occur.

(c) at any time prior to the Closing Date by either the Corporation or the
Investors by written notice to the other party if any court of competent
jurisdiction in the United States or Federal, state or local government or
regulatory body in the United States shall have issued an order, decree or
ruling or taken such action that permanently restrains, enjoins or otherwise
prohibits the transactions contemplated hereby and such order, decree, ruling or
other action shall have become final and non-appealable after the taking of all
actions by the Corporation and the Investors contemplated by Section 5.13
hereto; and

(d) at any time prior to the Closing Date by the Investors if there shall have
occurred or a condition shall have arisen or been created since the date of this
Agreement which has had, or would reasonably be expected to have, a Material
Adverse Effect.

Section 6.04. Legends.

(a) The Investors agree that the share certificate(s) that the Investors receive
from the Corporation in respect of the Purchased Shares, and any shares of
Series A Preferred Stock, Series B Preferred Stock, Common Stock and Class B
Non-Voting Stock issued in respect thereof shall be legended with the following
legend:

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) AND THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN
APPLICABLE EXEMPTION FROM REGISTRATION THEREUNDER OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT THEREUNDER.”

(b) The Investors agree that the share certificate(s) that the Investors receive
from the Corporation in respect of the Purchased Shares, and any shares of
Series A Preferred Stock, Series B Preferred Stock, Common Stock and Class B
Non-Voting Stock issued in respect thereof shall be legended with the following
legends:

(i) With respect to Series A Preferred Stock:

“THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFERABILITY1
PROVIDED IN THE CERTIFICATE OF DESIGNATION FOR THE SECURITIES AND THE SECURITIES
PURCHASE AGREEMENT, DATED OCTOBER 17, 2006, AS AMENDED FROM TIME TO TIME, BY AND
BETWEEN THE CORPORATION AND THE PERSONS NAMED THEREIN. COPIES OF SUCH DOCUMENTS
MAY BE OBTAINED BY ANY STOCKHOLDER OF THE CORPORATION UPON REQUEST WITHOUT
CHARGE FROM THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”

(ii) with respect to the Series B Preferred Stock:

“THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON CONVERTIBILITY PROVIDED IN THE
CERTIFICATE OF DESIGNATION FOR THE SECURITIES AND THE SECURITIES PURCHASE
AGREEMENT, DATED OCTOBER 17, 2006 AS AMENDED FROM TIME TO TIME, BY AND BETWEEN
THE CORPORATION AND THE PERSONS NAMED THEREIN. COPIES OF SUCH DOCUMENTS MAY BE
OBTAINED BY ANY STOCKHOLDER OF THE CORPORATION UPON REQUEST WITHOUT CHARGE FROM
THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL OFFICE OF THE CORPORATION.”

(iii) with respect to the Class B Non-Voting Stock issuable upon conversion of
the Series A Preferred Stock and Series B Preferred Stock:

“THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON CONVERTIBILITY PROVIDED IN THE
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE CORPORATION AND THE
SECURITIES PURCHASE AGREEMENT, DATED OCTOBER 17, 2006 AS AMENDED FROM TIME TO
TIME, BY AND BETWEEN THE CORPORATION AND THE PERSONS NAMED THEREIN. COPIES OF
SUCH DOCUMENTS MAY BE OBTAINED BY ANY STOCKHOLDER OF THE CORPORATION UPON
REQUEST WITHOUT CHARGE FROM THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL
OFFICE OF THE CORPORATION.”

(iv) with respect to the Common Stock issuable upon conversion of the Series A-1
Preferred Stock, Series B-1 Preferred Stock or Class B-1 Non-Voting Stock:

“THE SECURITIES ARE SUBJECT TO AGREEMENTS, COVENANTS AND RESTRICTIONS ON VOTING
AND2 TRANSFERABILITY PROVIDED IN THE SECURITIES PURCHASE AGREEMENT, DATED
OCTOBER 17, 2006 AS AMENDED FROM TIME TO TIME, BY AND BETWEEN THE CORPORATION
AND THE PERSONS NAMED THEREIN. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY ANY
STOCKHOLDER OF THE CORPORATION UPON REQUEST WITHOUT CHARGE FROM THE SECRETARY OF
THE CORPORATION AT THE PRINCIPAL OFFICE OF THE CORPORATION.”

(v) with respect to the Series A-2 Preferred Stock and Series B-2 Preferred
Stock:

“THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON VOTING AS PROVIDED IN THE
SECURITIES PURCHASE AGREEMENT, DATED OCTOBER 17, 2006, AS AMENDED FROM TIME TO
TIME, BY AND BETWEEN THE CORPORATION AND THE PERSONS NAMED THEREIN. COPIES OF
SUCH DOCUMENTS MAY BE OBTAINED BY ANY STOCKHOLDER OF THE CORPORATION UPON
REQUEST WITHOUT CHARGE FROM THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL
OFFICE OF THE CORPORATION.”

(c) The legends referred to in Section 6.04(a) above shall be removed from a
certificate representing such shares of Series A Preferred Stock, Series B
Preferred Stock or shares of Common Stock and Class B Non-Voting Stock issued
upon conversion thereof if the securities represented thereby are sold pursuant
to an effective registration statement under the Securities Act, or there is
delivered to the Corporation such satisfactory evidence, which may include an
opinion of independent counsel, as reasonably may be requested by the
Corporation, to confirm that neither such legend nor the instructions on
transfer set forth therein are required to ensure that transfers of such
securities will not violate the registration requirements of the Securities Act.
The legends referred to in Section 6.04(b) shall be removed from the
certificates representing such shares of Series A Preferred Stock or Series B
Preferred Stock or shares of Common Stock or Class B-1 Non-Voting Stock issued
upon conversion thereof promptly, but in no event more than five (5) Business
Days, after the later of (i) receipt of a request for conversion received from a
holder following the Majority Ownership Date or a transfer of such shares to a
Qualified Transferee, as applicable and (ii) delivery of the applicable
certificates to the Corporation. With respect to the Series A-2 Preferred Stock,
Series B-2 Preferred Stock and Class B-2 Non-Voting Stock, the legends referred
to in Section 6.04(b) shall be removed from the certificates representing such
shares immediately following the Exchange Proposal Approval.

Section 6.05. Fees and Expenses.

(a) The Corporation shall pay (i) to Deutsche Bank Securities, Inc., an advisory
fee in the amount notified by the Investors to the Corporation prior to the date
hereof, and to Stroock & Stroock & Lavan LLP and Richards, Layton & Finger,
P.A., all reasonable and documented legal fees and expenses incurred through the
Closing Date (including in connection with the preparation and submission of any
filings in connection with the HSR Act and response to comments, inquiries and
requests for information related thereto) in the amounts notified by the
Investors to the Corporation prior to the Closing Date; (ii) directly to the
appropriate governmental entity, on behalf of each of Investors, any fees
payable by each of the Investors in connection with their compliance with the
applicable requirements of the HSR Act (including filing fees and expenses
related thereto); and (iii) all reasonable and documented legal fees and
expenses of the Investors incurred in connection with the Class B Proposal, the
Non-Voting Securities Proposal, and any amendment, waiver, notice or consent
under this Agreement, the Series A Certificate of Designation, the Series B
Certificate of Designation or the Amended and Restated Certificate of
Incorporation, provided that, as to any such amendment, waiver or consent, the
taking of such action by the Investors is requested by the Corporation.

(b) The Corporation shall pay the fees and expenses of the Investors provided in
Section 6.05(a) by wire transfers of immediately available fund to the accounts
specified therefor by the Investors as follows: (i) the fees and expenses
described in Section 6.05(a)(i) on or prior to the Closing Date; (ii) the fees
and expenses described in Section 6.05(a)(ii) as and at the time required to be
paid to such governmental entity; and (iii) the fees and expenses described in
Section 6.05(a)(iii), not later than thirty (30) days following request for such
payment.

(c) In the event this Agreement is terminated under any of the circumstances
described in Section 6.03, the Corporation shall promptly (but in no event more
than ten (10) Business Days following such termination) pay to Stroock & Stroock
& Lavan LLP and Richards, Layton & Finger, P.A., all reasonable and documented
legal fees and expenses incurred through the date of such termination (including
in connection with the preparation and submission of any filings in connection
with the HSR Act and response to comments, inquiries and requests for
information related thereto) in the reasonable and documented amounts notified
by the Investors to the Corporation within five (5) Business Days following such
termination; provided, however, that the Investors have not breached in any
material respects their obligations under this Agreement which breach caused
such termination.

Section 6.06. Equitable Remedies.

The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
the specific terms of the provisions or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity. Each party agrees that it shall not assert, as
a defense against a claim for specific performance, that the party seeking
specific performance has an adequate remedy at law.

Section 6.07. Notices.

All notices, claims and other communications hereunder shall be in writing and
shall be made by hand delivery, registered or certified mail (postage prepaid,
return receipt requested), facsimile, or overnight air courier guaranteeing next
day delivery,

(a) if to the Corporation, to it at:

 
Loral Space & Communications Inc. 600 Third Avenue New York, NY 10016 Attention:
General Counsel Telephone: 212-338-5340 Facsimile: 212-338-5320
 
with a copy (which shall not constitute notice) to:
Willkie, Farr & Gallagher LLP 787 Seventh Avenue New York, NY 10019-6099
Attention: Bruce R. Kraus, Esq. Telephone: 212-728-8237 Facsimile: 212-728-9237
 
with a copy (which shall not constitute notice) to:
Special Committee of the Board of Directors Loral Space & Communications Inc.
600 Third Avenue New York, NY 10016 Attention: Arthur Simon and John D. Harkey,
Jr. Telephone: 212-338-5600 Facsimile: 212-338-5880
 
with a copy (which shall not constitute notice) to:
King & Spalding LLP 1185 Avenue of the Americas New York, NY 10036 Attention:
Christopher C. Paci, Esq. Telephone: 212-556-2100 Facsimile: 212-556-2222

(b) if to the Investors, to them at:

 
MHR Fund Management LLC 40 West 57th Street, 24th Floor New York, NY 10019
Attention: Hal Goldstein Telephone: 212-262-0005 Facsimile: 212-262-9356
 
with a copy (which shall not constitute notice) to:
Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, NY 10038 Attention:
Doron Lipshitz, Esq. Telephone: 212-806-5400 Facsimile: 212-806-6006

or at such other address as any party may from time to time furnish to the other
parties by a notice given in accordance with the provisions of this
Section 6.07. All such notices and communications shall be deemed to have been
duly given at the time delivered by hand, if personally delivered; when receipt
is confirmed, if sent by facsimile; and the next Business Day after timely
delivery to the courier, if sent by an overnight air courier service
guaranteeing next day delivery.

Section 6.08. Entire Agreement.

This Agreement, together with the Exhibits annexed hereto, contains the entire
understanding among the parties hereto concerning the subject matter hereof and
this Agreement may not be changed, modified, altered or terminated except by an
agreement in writing executed by the parties hereto. Any waiver by any party of
any of its rights under this Agreement or of any breach of this Agreement shall
not constitute a waiver of any other rights or of any other or future breach.

Section 6.09. Remedies Cumulative.

Except as otherwise provided herein, each and all of the rights and remedies in
this Agreement provided, and each and all of the rights and remedies allowed at
law and in equity in like case, shall be cumulative, and the exercise of one
right or remedy shall not be exclusive of the right to exercise or resort to any
and all other rights or remedies provided in this Agreement or at law or in
equity.

Section 6.10. Governing Law.

This Agreement shall be construed in accordance with and subject to the laws and
decisions of the State of New York applicable to contracts made and to be
performed entirely therein, except to the extent that the Delaware General
Corporation Law applies and, to that extent, by the internal laws of the State
of Delaware.

Section 6.11. Counterparts.

This Agreement may be executed in several counterparts hereof, and by the
different parties hereto on separate counterparts hereof, each of which shall be
an original; but such counterparts shall together constitute one and the same
instrument.

Section 6.12. Waivers.

No provision in this Agreement shall be deemed waived except by an instrument in
writing signed by the party waiving such provision.

Section 6.13. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Corporation shall not assign this
Agreement or any rights or obligations hereunder. Notwithstanding the foregoing,
the Investors may assign their rights hereunder to any of their Affiliates,
without the consent of the Corporation or to any other Person or entity with the
consent of the Corporation, which consent shall not be unreasonably withheld, in
either case provided that such Person executes and delivers to the Corporation
an agreement to be bound by the provisions of, and to become a party to, this
Agreement, substantially in the form attached hereto as Exhibit N (a “Joinder
Agreement”). By executing and delivering to the Corporation a completed Joinder
Agreement, such Person shall be deemed to be an “Investor” party hereto, and
shall be bound by all covenants, agreements, representations and warranties made
by it as an Investor hereunder, as if such Person was an original party hereto
and if the Investor set forth on the signature page hereto so assigns all of its
rights and obligations hereunder, such Investor shall cease to be a party hereto
and to have any further rights or obligations hereunder.

Section 6.14. Further Assurances.

The Investors shall, at the request of the Corporation, and the Corporation
shall, at the request of the Investors, from time to time, execute and deliver
such other assignments, transfers, conveyances and other instruments and
documents and do and perform such other acts and things as may be reasonably
necessary or desirable for effecting complete consummation of this Agreement,
the Registration Rights Agreement and the transactions herein and therein
contemplated.

Section 6.15. Public Announcements. No public announcement by any party hereto
with regard to the transactions contemplated hereby or the material terms hereof
shall be issued by any party without the mutual prior consent of the other
parties, except that in the event the parties are unable to agree on a press
release or other public disclosure and legal counsel for one party is of the
opinion that such press release or other public disclosure is required by law
and such party furnishes the other party an opinion to that effect, then such
party may issue the legally required press release or other public disclosure.

Section 6.16. Jurisdiction; Consent to Service of Process.

Each party hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and any court
of the State of New York located in the City of New York in any such action,
suit or proceeding, and agrees that any such action, suit or proceeding shall be
brought only in such court (and waives any objection based on forum non
conveniens or any other objection to venue therein); provided, however, that
such consent to jurisdiction is solely for the purpose referred to in this
Section 6.16 and shall not be deemed to be a general submission to the
jurisdiction of said courts or the State of New York other than for such
purpose.

Section 6.17. Amendment. This Agreement may not be amended, except by an
instrument in writing signed by the parties hereto or their permitted successors
and assigns.

Section 6.18. Schedule 13D Filings Conclusive. The information contained in the
Schedule 13D filed by the Investors with the United States Securities and
Exchange Commission with respect to the Corporation, as amended from time to
time, shall be conclusive for the purposes of the Corporation’s compliance with
its obligations under Section 5.06 hereunder, absent manifest error, unless the
Investors have delivered written notice to the contrary to the Corporation as
provided in Section 6.07.

Section 6.19. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 6.20. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

1 Words in italics to be included only in share certificates for Series A
Preferred Stock issued on the Closing Date.

2 Words in italics to be included only in share certificates for Common Stock
issuable on conversion of Series A-1 Preferred Stock issued on the Closing Date.

4

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

      LORAL SPACE & COMMUNICATIONS INC.

 
   
By:
  /s/ Michael Targoff
 
  Name: Michael Targoff
 
  Title: Chief Executive Officer
 
    INVESTORS

 
    MHR FUND MANAGEMENT LLC

 
   
By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Managing Principal

5

EXHIBIT A

FORM OF SERIES A CERTIFICATE OF DESIGNATION

6

EXHIBIT B

FORM OF SERIES B CERTIFICATE OF DESIGNATION

7

EXHIBIT C

FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

SECOND AMENDED AND

RESTATED CERTIFICATE OF INCORPORATION

OF

LORAL SPACE & COMMUNICATIONS INC.

Loral Space & Communications Inc. (the “Corporation”), a corporation organized
and existing under and by virtue of the laws of the State of Delaware, DOES
HEREBY CERTIFY that:

1. The name of the corporation is Loral Space & Communications Inc.

2. The original Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware under the name of Loral Space &
Communications Inc. on June 24, 2005. The Restated Certificate of Incorporation
was filed with the Secretary of State of the State of Delaware on November 21,
2005.

3. Pursuant to Sections 242 and 245 of the General Corporation Law of the State
of Delaware, this Second Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) restates and integrates and further amends the
provisions of the Restated Certificate of Incorporation of the Corporation.

4. This Certificate of Incorporation was duly authorized and adopted in
accordance with the applicable provisions of Sections 242 and 245 of the General
Corporation Law of the State of Delaware.

5. The text of the Restated Certificate of Incorporation is hereby amended and
restated to read in its entirety as follows:

SECOND AMENDED AND

RESTATED CERTIFICATE OF INCORPORATION

OF

LORAL SPACE & COMMUNICATIONS INC.

ARTICLE I

The name of the corporation (the “Corporation”) is Loral Space & Communications
Inc.

ARTICLE II

The address of the registered office of the Corporation in the State of Delaware
is 1209 Orange Street, Wilmington, County of New Castle, Delaware 19801. The
name of the registered agent of the Corporation at such address is:

The Corporation Trust Company.

ARTICLE III

Except as provided in Paragraph (d) of Article V of this Certificate of
Incorporation, the nature of the business or purposes to be conducted or
promoted by the Corporation is to engage in any lawful act or activity for which
corporations may be organized under the General Corporation Law of the State of
Delaware (the “DGCL”).

ARTICLE IV

The total authorized capital stock of the Corporation shall be NINETY SEVEN
MILLION (97,000,000) shares consisting of (i) SIXTY MILLION (60,000,000) shares
of Common Stock, $0.01 par value per share (“Common Stock”), (ii) TWENTY ONE
MILLION (21,000,000) shares of Class B-1 Non-Voting Common Stock, $0.01 par
value per share (“Class B-1 Non-Voting Stock”), (iii) SIX MILLION (6,000,000)
shares of Class B-2 Non-Voting Common Stock, $0.01 par value per share
(“Class B-2 Non-Voting Stock”) and (iv) TEN MILLION (10,000,000) shares of
Preferred Stock, $0.01 par value per share (“Preferred Stock”).

Pursuant to the authority conferred by this Article FOURTH, the following series
of Preferred Stock have been designated, each such series consisting of such
number of shares, with such voting powers and with such designations,
preferences and relative, participating, optional or other special rights, and
qualifications, limitations or restrictions thereof as are stated and expressed
in the exhibit with respect to such series attached hereto as specified below
and incorporated herein by reference:



      Exhibit A Series A-1 Cumulative 7.50% Convertible Preferred Stock and
Series A-2 Convertible Preferred Stock



      Exhibit B Series B-1 Cumulative 7.50% Convertible Preferred Stock and
Series B-2 Convertible Preferred Stock

(a) Common Stock, Class B-1 Non-Voting Stock and Class B-2 Non-Voting Stock.

(i) The shares of Common Stock, Class B-1 Non-Voting Stock and Class B-2
Non-Voting Stock (and the rights, preferences, privileges and powers of the
holders thereof) shall be in all respects identical and all such shares shall be
deemed to be a single class with respect to all actions taken in respect
thereof, except as expressly set forth and provided for in this Certificate of
Incorporation (including, without limitation, Section (a)(vii) of this
Article IV). Except as set forth and provided for in this Certificate of
Incorporation, the shares of Common Stock, Class B-1 Non-Voting Stock and
Class B-2 Non-Voting Stock (and the rights, preferences, privileges and powers
of the holders thereof) shall be in all respects identical.

(ii) The holders of Common Stock, Class B-1 Non-Voting Stock (each, a “Class B-1
Holder” and collectively, the “Class B-1 Holders”) and Class B-2 Non-Voting
Stock (each, a “Class B-2 Holder” and collectively, the “Class B-2 Holders”),
shall be entitled to receive, from time to time, when and as declared, in the
discretion of the Board, such cash dividends, dividends of stock of the
Corporation or other property as the Board may from time to time determine, out
of such funds as are legally available therefor, in proportion to the number of
shares of Common Stock, Class B-1 Non-Voting Stock and Class B-2 Non-Voting
Stock held by them, respectively, without regard to class; provided, however,
that if dividends are declared on the Common Stock, the Class B-1 Non-Voting
Stock or the Class B-2 Non-Voting Stock that are payable in shares of Common
Stock, or securities convertible into, or exercisable or exchangeable for Common
Stock, the dividends payable to the holders of (a) Class B-1 Non-Voting Stock
shall be paid only in shares of Class B-1 Non-Voting Stock (or securities
convertible into, or exercisable or exchangeable for Class B-1 Non-Voting
Stock), and (b) Class B-2 Non-Voting Stock shall be paid only in shares of
Class B-2 Non-Voting Stock (or securities convertible into, or exercisable or
exchangeable for Class B-2 Non-Voting Stock), and such dividends shall be paid
in the same number of shares (or fraction thereof) on a per share basis of the
Class B-1 Non-Voting Stock or Class B-2 Non-Voting Stock, as the case may be (or
securities convertible into, or exercisable or exchangeable for the same number
of shares (or fraction thereof) on a per share basis of the Class B-1 Non-Voting
Stock or Class B-2 Non-Voting Stock, as the case may be); provided further,
however, that if dividends are declared on the Common Stock, the Class B-1
Non-Voting Stock or the Class B-2 Non-Voting Stock that are payable in shares of
Class B-1 Non-Voting Stock, or securities convertible into, or exercisable or
exchangeable for Class B-1 Non-Voting Stock, the dividends payable to the
holders of Class B-2 Non-Voting Stock shall be paid only in shares of Class B-2
Non-Voting Stock (or securities convertible into, or exercisable or exchangeable
for Class B-2 Non-Voting Stock), and such dividends shall be paid in the same
number of shares (or fraction thereof) on a per share basis of the Class B-2
Non-Voting Stock (or securities convertible into, or exercisable or exchangeable
for the same number of shares (or fraction thereof) on a per share basis of the
Class B-2 Non-Voting Stock). Dividends shall not be paid or issued on any Common
Stock unless such dividends are simultaneously paid or issued on each of the
Class B-1 Non-Voting Stock and Class B-2 Non-Voting Stock.

(iii) In the event of any liquidation, dissolution or winding up (either
voluntary or involuntary) of the Corporation, the holders of Common Stock,
Class B-1 Non-Voting Stock and Class B-2 Non-Voting Stock shall be entitled to
receive the assets and funds of the Corporation in proportion to the number of
shares of Common Stock, Class B-1 Non-Voting Stock and Class B-2 Non-Voting
Stock held by them, respectively, without regard to class.

(iv) In no event shall the shares of any of the Common Stock, Class B-1
Non-Voting Stock or Class B-2 Non-Voting Stock be split, divided, combined or
reclassified, unless the outstanding shares of the other classes shall be
proportionately, and in an equal manner, split, divided, combined or
reclassified. If any event similar to or of the type contemplated by the
provisions of this Section (a)(iv), but not expressly provided by such provision
occurs, then the Board shall take such action to adjust the conversion rights,
powers, preferences and privileges of the Class B-1 Non-Voting Stock and
Class B-2 Non-Voting Stock and the number of shares of Class B-1 Non-Voting
Stock and Class B-2 Non-Voting Stock to be outstanding after any particular
event to prevent any dilution of the conversion or other rights of the Class B-1
Holders or Class B-2 Holders set forth in Sections (a)(viii) and (a)(ix) of this
Article IV, respectively.

(v) If there should be any distribution of property, merger, consolidation,
purchase or acquisition of property or stock, asset transfer, division, share
exchange, recapitalization, reorganization of the Corporation or similar event,
the holders of Common Stock, Class B-1 Non-Voting Stock and Class B-2 Non-Voting
Stock shall receive the shares of stock, other securities or rights or other
assets or property as would be issuable or payable upon such distribution,
merger, consolidation, purchase or acquisition of such property or stock, asset
transfer, division, share exchange, recapitalization, reorganization or similar
event in proportion to the aggregate number of shares held by them,
respectively, without regard to class.

(vi) If there should be any tender or exchange offer made by the Corporation or
any Subsidiary of the Corporation for all or any portion of the Common Stock,
Class B-1 Non-Voting Stock or Class B-2 Non-Voting Stock, such tender or
exchange offer shall be equally made to all outstanding shares of Common Stock,
Class B-1 Non-Voting Stock and Class B-2 Non-Voting Stock, without regard to
class.

(vii) Voting.

(A) Except as otherwise provided herein or by law, each holder of Common Stock
shall be entitled to one vote in respect of each share of Common Stock held of
record on all matters submitted to a vote of stockholders.

(B) The Class B-1 Holders and Class B-2 Holders shall have the voting rights set
forth below and as otherwise from time to time required by law. When voting
separately as a class, each share of Class B-1 Non-Voting Stock and Class B-2
Non-Voting Stock shall entitle the Class B-1 Holder and Class B-2 Holder
thereof, respectively, to one vote.

(1) [Notwithstanding section (c) of this Article IV,]3 [E]xcept as otherwise
required by law and except as otherwise provided for herein, no share of
Class B-1 Non-Voting Stock or Class B-2 Non-Voting Stock shall entitle the
Class B-1 Holder or Class B-2 Holder thereof, respectively, to vote.

(2) Without the consent or affirmative vote of the Class B-1 Holders of at least
a majority of the outstanding shares of Class B-1 Non-Voting Stock voting
together as a single class, the Corporation shall not authorize, or take any
action, directly or indirectly, to alter, repeal, change or amend any provision
of this Certificate of Incorporation, whether by or in connection with any
merger, consolidation, reclassification, business combination, exchange,
recapitalization, joint venture, partnership, sale, transfer, conveyance, lease,
other disposition of all or substantially all of its property or assets, any
similar transaction or otherwise, if such authorization or action would
reasonably be expected to adversely affect the rights, preferences, privileges
or powers of the Class B-1 Non-Voting Stock or Common Stock into which the
Class B-1 Non-Voting Stock is convertible, or any of the holders thereof.

(3) Without the consent or affirmative vote of the Class B-2 Holders of at least
a majority of the outstanding shares of Class B-2 Non-Voting Stock voting
together as a single class, the Corporation shall not authorize, or take any
action, directly or indirectly, to alter, repeal, change or amend any provision
of this Certificate of Incorporation, whether by or in connection with any
merger, consolidation, reclassification, business combination, exchange,
recapitalization, joint venture, partnership, sale, transfer, conveyance, lease,
other disposition of all or substantially all of its property or assets, any
similar transaction or otherwise, if such authorization or action would
reasonably be expected to adversely affect the rights, preferences, privileges
or powers of the Class B-2 Non-Voting Stock, or any of the holders thereof.

(4) Without the consent or affirmative vote of each Class B-1 Holder affected,
the Corporation shall not (i) amend, alter, repeal or waive this Certificate of
Incorporation, whether by or in connection with any merger, consolidation,
reclassification, business combination, joint venture, partnership, exchange,
recapitalization, sale, transfer, conveyance, lease or other disposition of all
or substantially all of its property or assets or otherwise, to alter the voting
rights of the Class B-1 Non-Voting Stock or reduce the number of shares of such
Class B-1 Non-Voting Stock whose Class B-1 Holders must consent to an amendment,
supplement or waiver, or (ii) enter into any agreement, amend or modify any
existing agreement or obligation, or issue any security that prohibits,
conflicts or is inconsistent with, or would be breached by, the Corporation’s
performance of its obligations hereunder.

(5) Without the consent or affirmative vote of each Class B-2 Holder affected,
the Corporation shall not (i) amend, alter, repeal or waive this Certificate of
Incorporation, whether by or in connection with any merger, consolidation,
reclassification, business combination, joint venture, partnership, exchange,
recapitalization, sale, transfer, conveyance, lease or other disposition of all
or substantially all of its property or assets or otherwise, to alter the voting
rights of the Class B-2 Non-Voting Stock or reduce the number of shares of such
Class B-2 Non-Voting Stock whose Class B-2 Holders must consent to an amendment,
supplement or waiver, or (ii) enter into any agreement, amend or modify any
existing agreement or obligation, or issue any security that prohibits,
conflicts or is inconsistent with, or would be breached by, the Corporation’s
performance of its obligations hereunder.

(viii) Conversion of Class B-1 Non-Voting Stock. Each share of Class B-1
Non-Voting Stock may be converted in the manner provided herein into one fully
paid and nonassessable share of Common Stock.

(A) Conversion Upon Majority Ownership Date. As of and from the Majority
Ownership Date, at the option and election of the Class B-1 Holder thereof, each
share of Class B-1 Non-Voting Stock may be converted into one fully paid and
nonassessable share of Common Stock in the manner provided herein at any time in
accordance with Section (a)(viii)(D) of this Article IV.

(B) Threshold Conversion. If at any time after the Closing Date, the sum of the
number of shares of Common Stock issuable upon conversion of the Series A-1
Preferred Stock and the number of shares of Common Stock held by MHR is below
the Threshold, and either (i) the shares of Series B Preferred Stock that are
converted into Series A-1 Preferred Stock or Common Stock, as the case may be,
pursuant to Section 5.06 of the Securities Purchase Agreement and Section
VII.A(d)(iii) of the Series B Certificate of Designation are not sufficient to
increase the number of shares of Series A-1 Preferred Stock and Common Stock
held by MHR so as to equal (but not exceed), as a percentage of the aggregate
voting power of all outstanding securities issued by the Corporation at any time
and from time to time (assuming the conversion of all outstanding shares of
Series A-1 Preferred Stock held by MHR) the Threshold, or (ii) MHR does not hold
any shares of Series B Preferred Stock to convert into Series A-1 Preferred
Stock or Common Stock, as the case may be, pursuant to Section 5.06 of the
Securities Purchase Agreement and Section VII.A(d)(iii) of the Series B
Certificate of Designation, then a number of shares of Class B-1 Non-Voting
Stock held by MHR (if any) shall be converted in accordance with the procedures
set forth in the paragraph immediately below into shares of Common Stock such
that the aggregate number of shares of Series A-1 Preferred Stock and Common
Stock held by MHR (including the shares of Series B Preferred Stock that were
converted into Series A-1 Preferred Stock or Common Stock, as the case may be,
pursuant to Section 5.06 of the Securities Purchase Agreement and
Section VII.A(d)(iii) of the Series B Certificate of Designation) equals (but
does not exceed) the Threshold.

The Corporation shall provide a written notice in substantially the form
attached as Exhibit K to the Securities Purchase Agreement (the “Threshold
Conversion Notice”) not less than ten (10) days following the end of each
calendar quarter and within five (5) Business Days after any issuance of
securities exceeding two percent (2%) of the voting power of the Corporation.
Within five (5) Business Days after receipt of the Threshold Conversion Notice,
MHR shall either confirm the calculations set forth therein in a written notice
substantially in the form attached to the Securities Purchase Agreement as
Exhibit L (a “Notice of Confirmation”) or dispute the calculations set forth
therein in a written notice substantially in the form attached to the Securities
Purchase Agreement as Exhibit M (a “Notice of Disagreement”), and in either case
specify whether any or all of such shares of Series B Preferred Stock, if any,
are to be converted into shares of Series A-1 Preferred Stock or Common Stock.
Within three (3) Business Days (or fifteen (15) calendar days if physical
delivery of any certificate is involved) after the Corporation’s receipt of
(i) a Notice of Confirmation, the Corporation shall issue such number of shares
of Series A-1 Preferred Stock and/or Common Stock as set forth in the Threshold
Conversion Notice, and (ii) a Notice of Disagreement, the Corporation shall
issue such number of shares of Series A-1 Preferred Stock and/or Common Stock
set forth in the Threshold Conversion Notice and the parties shall use their
reasonable best efforts to resolve the disagreements set forth in the Notice of
Disagreement and the Corporation shall, promptly upon such resolution, issue
such number of additional shares of Series A-1 Preferred Stock and/or Common
Stock as necessary.

(C) Conversion Upon Certain Transfers. Upon the transfer of any share(s) of
Class B-1 Non-Voting Stock to any Person who is not and does not become an
Affiliate or Associate of, or a member of a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with, MHR, and is a Qualified Transferee,
then the Class B-1 Non-Voting Stock held by such transferee shall be convertible
into shares of Common Stock in accordance with Section (a)(viii)(D) of this
Article IV. In the event that (x) solely as a result of such transfer of shares
of Class B-1 Non-Voting Stock, such transferee would become the Beneficial Owner
of more than 35.9% of the voting power of the Corporation, or (y) such
transferee is the Beneficial Owner of more than 35.9% but less than 50% of the
voting power of the Corporation immediately prior to such transfer of shares of
Class B-1 Non-Voting Stock (such transferee in each of (x) and (y), a
“Disqualified Transferee”), then (A) in the case of clause (x) above, such
number of shares of Class B-1 Non-Voting Stock transferred shall not be
convertible into Common Stock so that the transferee does not become the
Beneficial Owner of more than 35.9% of the outstanding voting power of the
Corporation solely as a result of such transfer, and (B) in the case of clause
(y) above, all the shares of Class B-1 Non-Voting Stock so transferred shall not
be convertible into Common Stock. The restrictions on the conversion of shares
of Class B-1 Non-Voting Stock for shares of Common Stock set forth in this
paragraph shall be of no further force and effect as of and from the Majority
Ownership Date.

(D) Conversion Procedures. The conversion of shares of Class B-1 Non-Voting
Stock pursuant to this Section (a)(viii) may be effected by any Class B-1 Holder
upon the surrender to the Corporation at the principal office of the Corporation
or at the office of any agent or agents of the Corporation, as may be designated
by the Board and identified to the Class B-1 Holders in writing upon such
designation, of the certificate for such shares of Class B-1 Non-Voting Stock to
be converted accompanied by a written notice stating that such Class B-1 Holder
elects to convert all or a specified whole number of shares represented by such
certificate in accordance with the provisions of this Section (a)(viii) and
specifying the name or names in which such Class B-1 Holder wishes the
certificate or certificates for shares of Common Stock to be issued. In case
such notice shall specify a name or names other than that of such Class B-1
Holder, such notice shall be accompanied by payment of all transfer taxes
payable upon the issuance of shares of Common Stock in such name or names. Other
than such taxes, the Corporation shall pay any and all documentary, stamp or
similar issue or transfer taxes (other than taxes based on income) that may be
payable in respect of any issue or delivery of shares of Common Stock upon
conversion of Class B-1 Non-Voting Stock pursuant hereto. As promptly as
practical, and in any event within three (3) Business Days (or fifteen
(15) calendar days if physical delivery of any certificate is involved) after
the Conversion Date, the Corporation shall deliver or cause to be delivered as
directed by the converting Class B-1 Holder (i) certificates representing the
number of validly issued, fully paid and nonassessable full shares of Common
Stock to which such Class B-1 Holder shall be entitled, and (ii) if less than
the full number of shares of Class B-1 Non-Voting Stock evidenced by the
surrendered certificate or certificates is being converted, a new certificate or
certificates, of like tenor, for the number of shares of Class B-1 Non-Voting
Stock evidenced by such surrendered certificate or certificates less the number
of shares of Class B-1 Non-Voting Stock being converted. Such conversion shall
be deemed to have occurred at the close of business on the date (the “Conversion
Date”) of the giving of such notice by the Class B-1 Holder to be converted and
of such surrender of the certificate or certificates representing the shares of
Class B-1 Non-Voting Stock to be converted so that as of such time the rights of
the Class B-1 Holder thereof as to the shares being converted shall cease,
except for the right to receive certificates representing shares of Common Stock
in accordance herewith, and the Class B-1 Holder entitled to receive the shares
of Common Stock issued as a result of such conversion shall be treated for all
purposes as having become the holder of such shares of Common Stock at such
time.

(E) Reservation of Shares. The Corporation shall at all times reserve and keep
available for issuance upon the conversion of the Class B-1 Non-Voting Stock in
accordance with the terms hereof such number of its authorized but unissued
shares of Common Stock as will at any time and from time to time be sufficient
to permit the conversion of any and all outstanding shares of Class B-1
Non-Voting Stock, and shall take all action required to increase the authorized
number of shares of Common Stock if necessary to permit the conversion of all
outstanding shares of Class B-1 Non-Voting Stock.

(ix) Exchange of Class B-2 Non-Voting Stock. [Each share of Class B-2 Non-Voting
Stock shall be immediately and automatically exchanged in the manner provided
herein into one fully paid and nonassessable share of Class B-1 Non-Voting Stock
upon the Exchange Proposal Approval. If any shares of Class B-2 Non-Voting Stock
are issued at any time following the Exchange Proposal Approval, such shares of
Class B-2 Non-Voting Stock shall be immediately and automatically exchanged upon
issuance in the manner provided herein into one fully paid and nonassessable
share of Class B-1 Non-Voting Stock.]4 [Each share of Class B-2 Non-Voting Stock
shall be immediately and automatically exchanged in the manner provided herein
into one fully paid and nonassessable share of Class B-1 Non-Voting Stock.]5

(A) Exchange Procedures. The Corporation shall pay any and all documentary,
stamp or similar issue or transfer taxes (other than taxes based on income) that
may be payable in respect of any issue or delivery of shares of Class B-1
Non-Voting Stock upon exchange of Class B-2 Non-Voting Stock pursuant hereto. As
promptly as practical, and in any event within three (3) Business Days (or
fifteen (15) calendar days if physical delivery of any certificate is involved)
after the Exchange Date (as defined below), the Corporation shall deliver or
cause to be delivered as directed by the exchanging Class B-2 Holder
certificates representing the number of validly issued, fully paid and
nonassessable full shares of Class B-1 Non-Voting Stock to which such Class B-2
Holder shall be entitled. Such exchange shall be deemed to have occurred at the
close of business on the date (the “Exchange Date”) of the Shareholder Approval.
As of such time the rights of the Class B-2 Holder thereof as to the shares
being exchanged shall cease, except for the right to receive certificates
representing shares of Class B-1 Non-Voting Stock in accordance herewith, and
the Class B-2 Holder entitled to receive the shares of Class B-1 Non-Voting
Stock issued as a result of such exchange shall be treated for all purposes as
having become the holder of such shares of Class B-1 Non-Voting Stock at such
time.

(B) Reservation of Shares. The Corporation shall at all times reserve and keep
available for issuance upon the exchange of the Class B-2 Non-Voting Stock in
accordance with the terms hereof, such number of its authorized but unissued
shares of Class B-1 Non-Voting Stock as will at any time and from time to time
be sufficient to permit the exchange of any and all outstanding shares of
Class B-2 Non-Voting Stock, and shall take all action required to increase the
authorized number of shares of Class B-1 Non-Voting Stock if necessary to permit
the exchange of all outstanding shares of Class B-2 Non-Voting Stock.

(b) Preferred Stock. The Preferred Stock may be issued from time to time in one
or more series, each of which series shall have such distinctive designation or
title and such number of shares as shall be fixed by the Board prior to the
issuance of any shares thereof. Each such series of Preferred Stock shall have
such voting powers, full or limited, or no voting powers, and such preferences
and relative, participating, optional or other special rights and such
qualifications, limitations or restrictions thereof, as shall be stated and
expressed in the resolution or resolutions providing for the issuance of such
series of Preferred Stock as may be adopted from time to time by the Board prior
to the issuance of any shares thereof pursuant to the authority hereby expressly
vested in it. The Board is further authorized to increase or decrease (but not
below the number of shares outstanding) the number of shares of any series of
Preferred Stock subsequent to the issuance of shares of that series, except as
otherwise provided in the resolution or resolutions of the Board providing for
the issuance of such series. In case the number of shares of any series shall be
so decreased, the shares constituting such decrease shall resume the status
which they had prior to the adoption of the resolution originally fixing the
number of shares of such series. Except as provided in the resolution or
resolutions of the Board or in any Certificate of Designation or similar
certificate creating any series of Preferred Stock or as otherwise provided
herein, the shares of Common Stock shall have the exclusive right to vote for
the election and removal of directors and for all other purposes.

(c) [The Corporation shall not issue non-voting equity securities within the
meaning of section 1123 of chapter 11 of title 11 of the United States Code.]6

ARTICLE V

(a) In furtherance and not in limitation of the powers conferred by statute, the
Bylaws of the Corporation (the “Bylaws”) may be made, altered, amended or
repealed by the Board.

(b) In addition to any affirmative vote of the holders of any particular class
or series of the capital stock of the Corporation required by law or by this
Certificate of Incorporation, the affirmative vote of the holders of not less
than eighty percent (80%) in voting power of the outstanding shares of the
Corporation then entitled to vote upon the election of directors generally,
voting together as a single class, shall be required for (i) the alteration,
amendment, or repeal of (x) Paragraphs (b) or (d) of Article V of this
Certificate of Incorporation or (y) Article VII of this Certificate of
Incorporation, or (ii) the alteration, amendment or repeal of the By-laws of the
Corporation by the stockholders of the Corporation.

(c) Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws may provide. Voting at meetings of stockholders need not
be by written ballot. The books of the Corporation may be kept (subject to any
provision contained in the statutes) outside the State of Delaware at such place
or places as may be designated from time to time by the Board or in the Bylaws.
Except as otherwise provided for or fixed pursuant to the provisions of
Paragraph (b) of Article IV of this Certificate of Incorporation relating to the
rights of holders of any series of Preferred Stock, no action that is required
or permitted to be taken by the stockholders of the Corporation at any annual or
special meeting of stockholders may be effected by written consent of
stockholders in lieu of a meeting of stockholders.

(d) For so long as the Corporation owns any shares of Space Systems/Loral, Inc.,
a Delaware corporation, directly or indirectly, the Corporation shall not cause
such shares to be voted in favor of any amendment to or modification of
Section 3 of the Restated Certificate of Incorporation of Space Systems/Loral,
Inc.

ARTICLE VI

(a) The business and affairs of the Corporation shall be managed by or under the
direction of the Board. In addition to the powers and authority expressly
conferred upon them by statute or by this Certificate of Incorporation or the
Bylaws, the Board is hereby empowered to exercise all such powers and do all
such acts and things as may be exercised or done by the Corporation. Subject to
Paragraph (f) below, the number of directors of the Corporation shall be fixed
from time to time by the Board, provided, however, that such number shall be no
fewer than three (3) and no more than fifteen (15).

(b) The Corporation is to have perpetual existence.

(c) The Board (other than those directors elected solely by the holders of any
series of Preferred Stock provided for or fixed pursuant to the provisions of
Paragraph (b) of Article IV hereof, if any (the “Preferred Stock Directors”))
shall be divided into three classes to be designated as Class I, Class II and
Class III. The number of such directorships shall be apportioned among the
classes so as to maintain the classes as nearly equal in number as possible. At
annual elections, other than with respect to the Preferred Stock Directors, the
directors chosen to succeed those whose terms are expiring shall be identified
as being of the same class as the directors whom they succeed, and shall be
elected for a term ending at the time of the third succeeding annual meeting of
stockholders, or thereafter in each case when their respective successors are
elected and qualified.

(d) If the number of directors that constitutes the whole Board is changed in
accordance with this Article VI, the majority of the Board that adopts the
change shall also fix and determine the number of directors comprising each
class; provided, however, that any increase or decrease in the number of
directors shall be apportioned among the classes as equally as possible. No
decrease in the number of directors constituting the entire Board shall have the
effect of shortening the term of any incumbent director.

(e) A director, other than a Preferred Stock Director, may be removed from
office only for cause and only by the vote of at least two-thirds in voting
power of the outstanding stock entitled to vote in an election of directors.
Subject to the rights of the holders of shares of any series of Preferred Stock
then outstanding, any vacancy on the Board, however resulting, and any newly
created directorship resulting from any increase in the authorized number of
directors elected by all of the stockholders having the right to vote as a
single class, shall be filled only by a majority of the directors then in
office, even if less than a quorum, or by a sole remaining director. Any
director elected to fill a vacancy shall hold office for a term that shall
coincide with the term of the class to which such director shall have been
elected.

(f) During any period when the holders of any series of Preferred Stock have the
right to elect additional directors as provided for or fixed pursuant to the
provisions of Paragraph (b) of Article IV hereof, then upon commencement and for
the duration of the period during which such right continues: (i) the then
otherwise total authorized number of directors of the Corporation shall
automatically be increased by such specified number of directors, and the
holders of such Preferred Stock shall be entitled to elect the additional
director or directors so provided for or fixed pursuant to said provisions, and
(ii) each such additional director shall serve until such director’s successor
shall have been duly elected and qualified, or until such director’s right to
hold such office terminates pursuant to said provisions, whichever occurs
earlier, subject to his or her earlier death, disqualification, resignation or
removal. Except as otherwise provided by the Board in the resolution or
resolutions establishing such series, whenever the holders of any series of
Preferred Stock having such right to elect additional directors are divested of
such right pursuant to the provisions of such stock, the terms of office of all
such additional directors elected by the holders of such stock, or elected to
fill any vacancies resulting from the death, resignation, disqualification or
removal of such additional directors, shall forthwith terminate and the total
authorized number of directors of the Corporation shall forthwith be reduced
accordingly.

(g) Elections of directors need not be by written ballot.

(h) In the event that the votes of the directors on any matter voted upon by the
Board are equally divided, the director who is at that time the Vice Chairman of
the Board shall have a second or casting vote on such matter.

ARTICLE VII

(a) The Corporation shall indemnify to the fullest extent authorized or
permitted under and in accordance with the laws of the State of Delaware (as now
or hereafter in effect) any person who was or is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative in nature (including
any legislative or self-regulatory proceeding), by reason of the fact that he or
she is or was, or had agreed to become or is alleged to have been, a director or
officer of the Corporation, or, while a director or officer of the Corporation,
is or was serving, or had agreed to serve or is alleged to have served, at the
request of or to further the interests of the Corporation as a director,
officer, trustee, appointee, designee, employee, manager, partner, or agent of
or in any other capacity with another corporation or any limited liability
company, partnership, joint venture, trust or other enterprise, including any
employee benefit plan of the Corporation or of any of its affiliates and any
charitable or not-for-profit enterprise (any such person being sometimes
referred to hereafter as an “Indemnitee”), or by reason of any action taken or
omitted or alleged to have been taken or omitted by an Indemnitee in any such
capacity, against expenses (including court costs and attorneys’ fees),
judgments, damages, fines, penalties, amounts paid in settlement and other
liabilities actually and reasonably incurred by him or her or on his or her
behalf in connection with such action, suit or proceeding and any appeal
therefrom. In case any action, suit or proceeding shall be brought against any
Indemnitee, such Indemnitee shall notify the Corporation of the commencement
thereof, and the Corporation shall be entitled to participate therein and, to
the extent that it shall wish, to assume the defense thereof. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the person did not act in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal action or proceeding, that such
person had reasonable cause to believe that his or her conduct was unlawful.
With respect to service by an Indemnitee on behalf of any employee benefit plan
of the Corporation or any of its affiliates, action in good faith in what the
Indemnitee reasonably believed to be the best interest of the beneficiaries of
the plan shall be considered to be in or not opposed to the best interests of
the Corporation. The Corporation shall indemnify an Indemnitee for expenses
(including attorneys’ fees) reasonably incurred by the Indemnitee in connection
with a proceeding successfully establishing his or her right to indemnification,
in whole or in part, pursuant to this Article. However, notwithstanding anything
to the contrary in this Article, the Corporation shall not be required to
indemnify an Indemnitee against expenses incurred in connection with a
proceeding (or part thereof) initiated by the Indemnitee against the Corporation
(other than as contemplated by the immediately preceding sentence) or any other
person who is an Indemnitee unless the initiation of the proceeding was approved
by the Board of the Corporation.

(b) Expenses (including any attorneys’ fees) reasonably incurred in
investigating, defending or responding to any civil or criminal action, suit,
proceeding or investigation in which a current or former director or officer of
the Corporation has been named as a defendant, respondent or target, and any
appeal therefrom, shall be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of the current or former director or officer of the Corporation to
repay such amount if it shall ultimately be determined that he or she is not
entitled to be indemnified by the Corporation as authorized in this Article VII.
Such undertaking shall be accepted by the Corporation without reference to the
financial ability of the current or former director or officer of the
Corporation to make such repayment.

(c) This indemnification and other rights set forth in this Article VII shall
not be exclusive of any other rights to which an Indemnitee seeking
indemnification or advancement of expenses may be entitled under any law (common
or statutory), contract, agreement, bylaws, vote of stockholders or action of
the Board or otherwise, both as to action in his or her official capacity and as
to action in any other capacity while holding office for the Corporation, and
nothing contained in this Article VII shall be deemed to prohibit the
Corporation from entering into agreements with officers and directors providing
indemnification rights and procedures different from those set forth in this
Article VII.

(d) The right to indemnification and advancement of expenses provided by this
Article VII shall continue as to any person who formerly was an officer or
director of the Corporation in respect of acts or omissions occurring or alleged
to have occurred while he or she was an officer or director of the Corporation
and shall inure to the benefit of the estate, heirs, executors and
administrators of the Indemnitees. Unless otherwise required by law, the burden
of proving that the Indemnitee is not entitled to indemnification or advancement
of expenses under this Article shall be on the Corporation. The right of an
Indemnitee to indemnification or advances as granted by this Article VII shall
be a contractual obligation of the Corporation and, as such, shall be
enforceable by the Indemnitee in any court of competent jurisdiction.

(e) In addition to indemnification by the Corporation of current and former
officers and directors and advancement of expenses by the Corporation to current
and former officers and directors as provided for by the foregoing provisions of
this Article VII, the Corporation may, in a manner and to the fullest extent
permitted by law, indemnify current and former employees, agents and other
persons serving the Corporation and advance expenses to current and former
employees, agents and other persons serving the Corporation, in each case as may
be authorized by the Board, and any rights to indemnity or advancement of
expenses granted to such persons may be equivalent to, or greater or less than,
those provided to directors, officers and employees by this Article VII.

(f) The Corporation may purchase and maintain insurance, at its expense, to
protect itself and any current or former director, officer, employee or agent of
the Corporation or of another corporation or a limited liability company,
partnership, joint venture, trust or other enterprise (including any employee
benefit plan) in which the Corporation has an interest against any expense,
liability or loss incurred by the Corporation or such person in his or her
capacity as such, or arising out of his or her status as such, whether or not
the Corporation would have the power to or is obligated to indemnify such person
against such expense, liability or loss. The indemnification and reimbursement
of expenses so provided by this Article VII shall not be available to the extent
that indemnification or reimbursement has been received by such director or
officer under any applicable policy of insurance or otherwise.

(g) No amendment, termination or repeal of this Article VII or the adoption of
any provision of this Certificate of Incorporation inconsistent with this
Article VII, shall eliminate or reduce the effect of this Article VII, in
respect of any actions, transactions, facts or matter occurring before such
amendment, repeal or adoption of an inconsistent provision or in respect of any
cause of action, suit, claim, proceeding or investigation arising out of or
relating to any actions, transactions, facts or matter which would have given
rise to a right of indemnification or right to receive expenses pursuant to this
Article VII, if such provision had not been so amended, terminated or repealed
or if a provision inconsistent therewith had not been so adopted.

(h) A director shall have no personal liability to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director,
except for (i) any breach of the director’s duty of loyalty to the Corporation
or its stockholders, (ii) acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law by the director,
(iii) liability under Section 174 of the DGCL or (iv) any transaction from which
the director derived an improper personal benefit. If the DGCL is hereafter
amended to authorize corporate action further eliminating or limiting the
personal liability of directors, then the liability of a director shall be
eliminated or limited to the full extent permitted by the DGCL, as so amended.
Any repeal or modification of this Article VII shall not adversely affect any
right or protection of a director of the Corporation existing at the time of
such repeal or modification with respect to an act or omission of such director
occurring prior to such repeal or modification.

(i) Notwithstanding anything to the contrary set forth in this Article VII, and
except as provided in clause (iv) below and as provided in the Stipulation and
Agreement Among the Debtors and Their Directors and Officers in Respect of
Certain Indemnification Claims in In re Loral Space & Communications Ltd. et
al., Case Nos. 03-41710 (RDD), 03-41709 (RDD) through 03-41728 (RDD) in the
United States Bankruptcy Court for the Southern District of New York, (i) for
the purposes of this Article VII, the term “Corporation” shall not include Loral
Space & Communications Ltd., a Bermuda company, or any direct or indirect
subsidiary thereof that at the time was not or that is not a direct or indirect
subsidiary of the Corporation (collectively, “Old Loral”), and the Corporation
shall not have obligations pursuant to this Article VII solely by virtue of any
assertion by any person, entity or governmental authority or any determination
by a court of competent jurisdiction, that it is a successor to Old Loral or any
other entity; (ii) the Corporation may, but shall not be required to, indemnify
any director or officer of Old Loral, or any person who was serving, or had
agreed to serve or is alleged to have served, at the request of or to further
the interests of Old Loral as a director, officer, trustee, appointee, designee,
employee, manager, partner, or agent of or in any other capacity with another
corporation or any limited liability company, partnership, joint venture, trust
or other enterprise, including any employee benefit plan of Old Loral or of any
of its affiliates and any charitable or not-for-profit enterprise, except as
specifically set forth in that certain Fourth Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code, dated as of June 3, 2005
of Loral Space & Communications, Ltd. and its subsidiaries that are a party
thereto (as the same may be amended from time to time, the “Plan”); (iii) the
Corporation may, but shall not be required to, indemnify any Indemnitee with
respect to any events or circumstances occurring prior to the filing of a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code on
July 11, 2003 by Loral Space & Communications, Ltd. and its subsidiaries that
are a party thereto, except as specifically set forth in the Plan; and (iv) the
Corporation shall indemnify and hold harmless each Indemnitee from and against
and for any and all obligations incurred directly or indirectly by Old Loral
with respect to any taxes owed by Old Loral or the Debtors (as defined in the
Plan) for the period prior to the Effective Date (as defined in the Plan),
including interest and penalties, to any governmental entity and as to which Old
Loral or the Debtors are the primary obligor(s), to the full extent provided in
Paragraphs (a) through (h) of this Article VII.

ARTICLE VIII

For the purposes of this Certificate of Incorporation, the following terms shall
have the meanings indicated:

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Associate” shall have the meaning as defined in Rule 12b-2 under the Exchange
Act.

“Beneficial Owner” shall have the meaning as defined in Rules 13d-3 and 13d-5
under the Exchange Act.

“Board” means the Board of Directors of the Corporation.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by law
or executive order to close.

“Closing Date” shall have the meaning assigned to such term in the Securities
Purchase Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, from time to time.

“Exchange Proposal Approval” means the affirmative vote of at least a majority
of the votes cast (whether in person, by proxy at a meeting of shareholders or
by written consent in lieu of a special meeting) in favor of a proposal to
permit the Class B-2 Non-Voting Stock to be exchangeable into shares of
Class B-1 Non-Voting Stock in accordance with the terms and conditions of
Section (a)(ix) of Article IV of this Restated Certificate of Incorporation.

“Joint Venture” means any joint venture between the Corporation and any other
Person.

“Majority Ownership Date” means the earlier of the date that (i) MHR becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Common Stock
of the Corporation (including any successor to the Corporation) (excluding any
shares of Series A-1 Preferred Stock issued on the Closing Date or Common Stock
issued upon the conversion thereof), and (ii) a Person unrelated to MHR becomes
the Beneficial Owner, directly or indirectly, of shares of capital stock of the
Corporation (other than any shares acquired in violation of the Transfer
Restriction) constituting, upon exercise or conversion into Common Stock of all
in-the-money convertible securities, options and warrants that such person has
the immediate right to so exercise or exchange, more than 50% of the Common
Stock of the Corporation (including any successor to the Corporation) that would
be outstanding following the exercise or conversion of all in-the-money
convertible securities, options and warrants of the Corporation then
outstanding; provided that the Majority Ownership Date shall not be deemed to
have occurred pursuant to clause (ii) above if at such time MHR would, upon
conversion of any shares of Series A Preferred Stock, Class B-1 Non-Voting Stock
or Class B-2 Non-Voting Stock then held by it into Common Stock and upon
conversion of any shares of Series B-1 Preferred Stock then held by it into
Series A-1 Preferred Stock or Common Stock, become the Beneficial Owner of more
than 50% of the Common Stock of the Corporation (including any successor to the
Corporation) that would be outstanding following the exercise or conversion of
all in-the-money convertible securities, options and warrants of the Corporation
then outstanding.

“MHR” means MHR Fund Management LLC and any successor thereto (“Fund
Management”) and any investment fund or other entity controlled by, or under
common control with, Fund Management or any Person that controls or is
controlled by Fund Management.

“Person” means any individual, corporation, company, association, partnership,
limited liability company, joint venture, trust or unincorporated organization,
or a government or any agency or political subdivision thereof.

“Qualified Transferee” shall mean a Person other than a Disqualified Transferee.

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of October 17, 2006, by and between the Corporation and MHR Fund Management
LLC or any of its permitted assignees, as amended and restated by the Amended
and Restated Securities Purchase Agreement, dated as of February [27], 2007,
between the same parties, as further amended, supplemented or otherwise modified
from time to time.

“Series A Certificate of Designation” means the Certificate of Designation
setting forth the rights, preferences, privileges and powers of the Series A-1
Preferred Stock and Series A-2 Preferred Stock, as filed with the Secretary of
State of the State of Delaware.

“Series A-1 Preferred Stock” means the Series A-1 Cumulative 7.50% Convertible
Preferred Stock, par value $0.01 per share, of the Corporation.

“Series A-2 Preferred Stock” means the Series A-2 Convertible Preferred Stock,
par value $0.01 per share, of the Corporation.

“Series B Certificate of Designation” means the Certificate of Designation
setting forth the rights, preferences, privileges and powers of the Series B-1
Preferred Stock and Series B-2 Preferred Stock, as filed with the Secretary of
State of the State of Delaware.

“Series B-1 Preferred Stock” means the Series B-1 Cumulative 7.50% Preferred
Stock, par value $0.01 per share, of the Corporation.

“Series B-2 Preferred Stock” means the Series B-2 Convertible Preferred Stock,
par value $0.01 per share, of the Corporation.

“Subsidiary” means as to any Person, any other Person of which more than 50% of
the shares of the voting stock or other voting interests are owned or
controlled, or the ability to select or elect more than 50% of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries or by such first Person and one or more of its
Subsidiaries; provided, however, that no Joint Venture shall be considered (i) a
“Subsidiary” of the Corporation or (ii) a “Subsidiary” of any Subsidiary of the
Corporation.

“Threshold” means 39.999% of the aggregate voting power of all outstanding
securities issued by the Corporation at any time and from time to time (assuming
the conversion of all of the then outstanding shares of Series A-1 Preferred
Stock).

“Transfer Restriction” shall have the meaning assigned to such term in the
Securities Purchase Agreement.

3 [To be included if stockholders do not approve the Non-Voting Securities
Proposal (as defined in the Securities Purchase Agreement).]

4 [This provision to be included if the Exchange Proposal Approval is not
approved when this Restated Certificate is filed with the Secretary of State of
the State of Delaware.]

5 [This provision to be included if the Exchange Proposal Approval occurs
simultaneously with the Class B Non-Voting Stock Authorization.]

6 [To be removed if stockholders approve the Non-Voting Securities Proposal (as
defined in the Securities Purchase Agreement).]

8

IN WITNESS WHEREOF, the Corporation has caused this Second Amended and Restated
Certificate of Incorporation to be signed and attested by its duly authorized
officers on this      day of      , 200     .

 
 
     
 
Avi Katz
 
Vice President and Secretary

 
 
 
 
ATTEST:
 
     
 
Janet Yeung
 
Vice President and Assistant Secretary

9

EXHIBIT D

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

10

EXHIBIT E

CORPORATION SCHEDULE OF EXCEPTIONS

11

EXHIBIT F

INTENTIONALLY OMITTED

12

EXHIBIT G

FORM OF OPINION OF WILLKIE FARR & GALLAGHER LLP

13

EXHIBIT H

FORM OF AMENDMENT TO AMENDED AND RESTATED BYLAWS

14

EXHIBIT I

FORM OF BRING-DOWN CERTIFICATE

15

EXHIBIT J

FORM OF BRING-DOWN OPINION

16

EXHIBIT K

FORM OF THRESHOLD CONVERSION NOTICE

17

EXHIBIT L

FORM OF NOTICE OF CONFIRMATION

18

EXHIBIT M

FORM OF NOTICE OF DISAGREEMENT

19

EXHIBIT N

FORM OF JOINDER AGREEMENT

20